     Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.310 Page 1 of 57



                               UNITED STATES DISTRICT COURT
 1
                            SOUTHERN DISTRICT OF CALIFORNIA
 2
 3     ISSIS YOSELIN ZELAYA                        Case No. 20-cv-0658 LAB MSB
       SAGASTUME, et. al.,
 4
                   Plaintiffs-Petitioners,
 5
             v.
 6                                                 EXHIBITS
       GREGORY J. ARCHAMBEAULT,
 7     San Diego Field Office Director,
       Immigration and Customs
 8     Enforcement, et. al.,
 9                 Defendants-Respondents.
10
11
       Documents relating to Petitioner Sagastume
12
         3/16/03 Notice to Appear (NTA)                                                 1-2
13       12/12/19 Record of Deportable/Inadmissible Alien (Form I-213)                  3-7
         2/24/20 Immigration Judge decision                                            8-12
14       4/10/20 Custody review decision ($10,000 bond)                                  13
15     Documents relating to Petitioner Benitez
16       6/3/19 Form I-213                                                         14-17
         7/17/19 NTA                                                               18-19
17       4/9/20 Custody review decision ($10,000 bond)                                20
18       4/10/20 Release document (Form I-830)                                        21
       Documents relating to Petitioner Ozdemir
19
         5/26/19 Form I-213                                                        22-25
20       7/15/19 NTA                                                               26-27
         10/3/19 IJ decision                                                       28-37
21       3/23/20 Board of Immigration Appeals (BIA) decision                       38-40
22       4/9/20 Release document (Form I-830)                                         41
       Documents relating to Petitioner Jane Doe
23
         5/26/19 I-213                                                             42-44
24       7/15/19 NTA                                                               45-46
         4/9/20 Release document (Form I-830)                                         47
25
       3/27/20 ICE COVID-19 Action Plan                                            48-53
26
       4/4/20 ICE Updated Guidance                                                 54-56
27
28
          Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.311 Page 2 of 57
Pr&f8c~ltil'A04btBOQfmh:eUSCIS' EDMS; Alien File No. 096175814 Document 0011 of 0022,                                     Page 1            of 2
  Immigration and. Naturalization Service                                                                                                 Notice to Appear
 -in re~oval proceedings under section 240 of the Immigration and Nation~lity Act
                                                                                                                     File No: A096 175 · 814
                                                                                                                     case No:

  In the Matter of:

  Respondent: Issis Yaselin HERNANDEZ-Arguijo                                                                                                currently residing at

      DALLAS TEXAS
                                                   (Number, street. city stute nnd ZIP code)                                                (Area code nnd   phone number)


  D    1. You are nn arriving alien.
  ~ 2. You are an alien present in the United States who has not been admitted or paroled.
  D 3'. You·have been admitted to the United States, but are deportable for the reasons stated below.

 The Service alleges that you:
   1) You are not a citizen or national of the United States;

   2) You are a native of HONDURAS and a citizen of HONDURAS;

   3) You arrived in the United States at or near ROMA, TEXAS, on or about March 16,
      2003;

   4) You were not then admitted or parol~d after inspection by an Immigration
      Officer.




 On the basis of the foregoing. it is charged that yqu nre subject to re~oval from the United States pursuant to the following
 provision(s) of law:


          212(a) (6) (A) (i) of the Inunigration and Nationality Act, as amended, in that you
          are an alien present in the United States without being admitted or paroled, or
          who arrived in the United States at any time or place other than as designated
          by the Attorney General.

  D   This notice is being issued after an asylum officer has found that the respondent has demonstrated a credible fear of persecution
  or torture.            ·
  D Section 235(b)(l) order-was vacated pursuant to: D 8 CFR 208.30(f)(2) D 8 CFR 235.3(b)(5)(iv)
 YOU ARE ORDERED to appear before an immigration judge of the United States Department of Justice at:
  1100 Commerce Street suite 4B41 Dallas TEXAS                        us    75242
                                            (Complete Address of Immigration Court. Including Room Number. if any)
 on   May 15, 2003                 at oa: 30 a .m.             to show why you should not be removed from the United States based on the
              (Date>                         (Tame)
 charge(s) set forth above.
                                                                                       FABIAN M. CASAS
                                                                                                           \..../:2
                                                                                                                ~
                                                                                       PATROL AQEN'l' IN CHAR
                                                                                                       (Signatura nnd Tille of Issuing Officer)


  Date:   March 16, 2003
                                                                                       Rio Grande City, Texas
                                                                                                                   (City und Stnlc)


                                              See reverse for important information
                                                                                                                                                   Fonn 1-862 (Rev. 3/22/99)N

                  Produced 12/04/2019 from USCIS' EDMS; Alien File No. 096175814 Document 0011 of 0022,                                           Page 1           of 2      001
          Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20   PageID.312 Page 3 of 57
                                                              ,a;,-...
Produced 12/04/2019 from USCIS' EDMS; Alien Fil e No. 096175814 Document 0011 of 0022,                                         Page 2              of 2
                                                                                  Notice to Respondent
    Wn rniug: A ny statement you make may be used against you in r cmo\•ul proceedings.
    A lien Registration: Thi s copy of the Notice LO Appear ser ved upon you is t!Vidcnce or your alien registration while you arc under
    removal proceeding.~. You are required                        w carry it with you at all   times.
    Representation: l f you ' O choose. you may be represented in thi s proceeding, at no expense to the Government, by an auorncy or
    other individual authorized and qualified to reprt:Senr persons b<.Jore the Executive Office for I mm igration Review, pursuant to 8 CFR
    3. 16. Unless you so request. no hearin g wil l be scheduled earlier than ten days from the date of thi s notice to allow you sufficient
    time to secure cou nsel. A list of qualified attorneys and organizations w ho mny be available to reprcscm you at no cost will be provided
    with this Notice.

     Conduct of the hearing: /\t the time of your hearing, you shou ld bring with you any affidavits or ot'.ier >Cuml.!nts which you dcsin:
     to have considered in connection with your case. ff any document is in a foreign language, you must brint the original and a certified
     English translauon of the document. If you wish to have the testimo ny of any w itnesses considered. you sh, uld arrange to have such
     witnesses present at the hearing.

     A t your hearing you wil l be gi ven the opportunity to admi t or deny any or all of the nlleg ·,11 )(l I the N,lli '1·                           Appear and that you
     are inadmissible or deportable on the charges contained in the Notice to Appear. Y ou will ha v... , ,           ' , t                            o present evidence on
     your own behalf, to examine any evidence presented by the Governmen t. to obj ect. on proper legal gruu,.                                           , rcccirt of evidt.:ncc
                                                                                                                                                            1
     and to cross examine any witnesses presented by the Government. /\t the co ndusion of your hearing,. you h:1                                             to appeal an
     adverse decision by the immigration judge.

     Y ou will be advised by the immigra tion judge before whom you appear, <'I '" ) he. I om removal fnr which ~\)U may appear eligible
     including the privi lege o f dcp:ining voluntarily. Y ou will be given a ren ,nable op: rt11 1ity to make any such application to the
     immigrntion judge.
     Failure to a ppear: You arc required to provide the INS, i n writing. wit!      ,u ~ tll .1ailing address and telephone number. You must
     notify the Immigration Court immediately by usi ng Form EO lR-33 whenever            u .:hange your address or telephone number during
     the course of this proceeding. You will be provided with a copy of this form. , ir of hcari ng will be mai led to this address. If
     you do not submit Form EOIR-33 and do not otherwise provide an acldrc~s at which                             ·o,
                                                                                                    mn'- be reached during proceedings, then the
     Government shall not be required to provide you wit h wri llen notice of your hearinJ:;          .1 fail ro attc::nd the hcaring at the time and
     place designated on this notice. or any date and time .,t, r · irected by the lmmigratio1 ~ourt. a rcnwva l order mny be:: made by the
     immigration judge in your absence. and you ma,. '- :, (• , u "1J detained by the INS.

                                                                                Rcqu     tor ·ompt Hearing
     T o expedite a determina tion in my case. I r' 1uest an i mmedia\t                    •1"" 1 111g. I waive my ri ght to ha ve a 10-clay paiod prior to appearing
     before an immigration judge.:.

                                                                                                                            1S1i;11.,1u1c nl Rc, pun,km)

     Before:

                                                                                                              Date: - - - - - - - - - - - - - - - - - --
                  (StJ;tLIIIII\:   .c 111k ol 11'·, r) fficer)


                                                                                    Certific11tc of Service
     This Notice to , ppcar wa~ ser ved on the respondent by me on Marc h 16, 20 03                                     . in the following manner and in
                                                                                                        (D.,tcJ
     compl iance w it         ~ 1<111 239(a}( I )(F) of the Act:


     Q9   in person                                     :::1     by cenilied mail, return receipt requested             D   by regular mail
     D    Attached is a cred1bk l.;.i, work. heet.
     ~    Attached is a list of or ganizations and attorneys which provide free legal services.
     The alien was provided oral notice in rhe MANI SH                                  language of the time and pl:ice of his or her hearing
     and of the consequences 0f failure to appear as provided in section 240(b)(7) of the Act.



                                                                                                                   NOE MED
                                                                                                                   BORDER~
                                                                                                                              ~~=fl--
                                                                                                                                (Signuture .111~ ri1le ot Ofriwrt




                                                                                                                                                           Funn I S6! (Re, . Jn:!l'l'J1:-


                   Produced 12/04/2019 from USCIS' EDMS; Alien File No. 096175814 Document 0011 of 0022,                                                   Page 2               of 2
                                                                                                                                                                                        002
        Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.313 Page 4 of 57



U.S. Department of Homeland Security                            Subject ID                                                           Record of De ortable/Inadmissible Alien

                                                                           First                                   Middle                                        Sex             Hair            Eyes         Cmplxn
Fnmily Name (CAPS)
HERNANDEZ-ARGUIJO , ISSIS YASELIN                                                                                                                                M               BRO             BRO          MED
                                                                           Passpon Number and Coun1ry of lssuc                   File Number                      Height          Wright         Occupation
Country of Ciuzcnsh1p
                                                                                                                                                                                                 LABORER
HONDURAS                                                                                                               096 175 814
                                                                                                                                                                  Scars ond Marks
l) S.   Addr<ss
 See Narrative
                                                                                                                             Passenger Doarded at                 F.ll.l. Number         l!I Single
Dn1c, Place. Tim<:'. and Manner of Last F.nt.ry
                                                                                                                                                                                         0 Divon:ed O Married
03/ 19 / 2 003, MCI, WI - Without Inspection                                                                                                                                             a WidO\\Cf a Sc ,muetl
Number. Street City. Province (S1t11c) :md Coumry of Pcrm:mcnt Rc~idcncc                                                                                         Mc1hod of Location/Apprehension

                                                           , NACAOME, HONDURAS                                                                                   NCA NA
                                                                                                                              Location Code                      At/Near                     Datc/liour
Dute of Birth                                                                                Date of Action
                                                  Age: 38                                   12/12/2019                       SND/SND                             See I -831                 12/12/2019 08: 41

t:uy. Province tState) and <.:ounuy of Birth                                                 R   00     Fonn · (Type and No.) Lifled   O   Nol Ltfled   0         Ily

VALLE , HONDURAS                                                                                                                                                 Se e Narra tive
                                                                                            Social St.'Curity Accoimt Name                                        StahL~ lit Entry               Stn1us When Found
NIV l« uing PoSl and NJV Number


D.ite Visn ISlriUl!d                                                                        Soc1:il Security Number                                               Length ofT,me lllcgolly in U.S


lmm1grat1on Record                                                                                                 Crim1nnl Record
 POSITIVE - See Narrative                                                                                          None Known
Nome~ J\ddren. tind NouonalityofSr,ous.: (Maiden Name. if Approprfote)                                                                                           Numtx'r and Nationa lity of Minor Children
                                                                                                                                                                 None
Faihcr's NBmc. Nationalil y. ond A,hhcss. if Known                                                                           Mo1hcr's Present :uul Maiden Nam~. Nationulity, amJ Addrt)S, if Known
HERNANDEZ-CARDENAS,                                  NATIONALITY : HONDURAS ... SEE INFO IN                                  ARGUIJO- RODAS,                         . . . S EE INFO IN NARRATIVE

Moni~ Dllc/ Propcny in U.S. Nol in lmmcdia1c Po~>cssion                                               Fingerprinted? IKI Ye,     0 No      J:~m,Chccf..          Charge Code Word,(•)

 None Claimed                                                                                                                              Narrative             See Narrative
Name and Addr= of(Lasl)(Currcnl) U.S. Employer                                                        Type   or Employment                              Salary                Employed from/to

 Self Emp                                                                                             See Narrative                                                     Jlr
N:lrr:nivc (Outline par11culars under wh ich alien was IOcO tccUnpprchcndcd. lnchu.k detnils not shown above reg:irding time, place :111d manner of lost entry. :mcmph:d cnlry, or any other entry, and
ckmcnt s which cs1abh)h adm in i)lrJtivc and/or crimina l vio lal ion . lndicalc mean:, and rou lc o f trJvcl lo in1crior.)
FIN:                                                                               Left Index fingerprint                                           Right Index fingerprint




OTHER ALIASES KNOWN BY :

ZE!.AYA-SAGOSTUME, ISSIS YOSELIN
HERNANDEZ-ARGUIJO , I YASELIN

Subject Health Status

The subj ect c laims good health .

 . . . (CONTINUED ON I-831)

                                                                                                                             P . 0 0 2744
                                                                                                                             DO
Alien has been ad vbelt of communicati on privilege:,
Di~triburion:

EARM                                                                                                             Officer:    P . 002744 AMOS

                                                                                                                 on·   _o_e   __e_r_1_2_,_ 2_0_1_9_ _ _ _ _ _ _--11--
                                                                                                                          _c_emb                                                                """"1
AFILE
                                                                                                                 Disous t1,on:   Bag and Baggage
STAT                                                                                                             Examinrnl.! O(riccr:
                                                                                                                                           MONTGOMERY ,

                                                                                                                                                                                           Form 1-2 13 (Rev. 08/0 1/07)



                                                                                                                                                                                                                       003
      Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.314 Page 5 of 57

                                                                       .   . p    ti F    I-213
U.S. Department of Homeland Security                               Contmuation age or orm - - - - - - - -

Alien's Name                     File Number                                   Date
HERNANDEZ-ARGUIJO, ISSIS YASELIN 096 175 814                                      12/12/2019
                                 Event No:


Current Administrative Charges

12/12/2019 - 212a6Ai - ALIEN PRESENT WITHOUT ADMISSION OR PAROLE -                 (PWAs)


Previous Criminal History
Subject has no criminal history
Records Checked
EARM Poe
CIS Pos
TECS Pos
IAFIS Pos
NCIC Pos
CLAIM Neg


TYPE OF EMPLOYMENT

Operators, Fabricators, and Laborers

ARRESTING AGENTS

J D04074 FERMA
P. D08484 AMOS
At/Near

CARLSBAD, CALIFORNIA


FATHER INFORMATION
ADDRESS:
                                           , VALLE, OTHER - FOR COUNTRIES OTHER THAN US, MEXICO, AND
CANADA, HONDURAS


MOTHER INFORMATION
NATIONALITY: HONDURAS
ADDRESS:
                                           , VALLE, OTHER - FOR COUNTRIES OTHER THAN US, MEXICO, AND
CANADA, HONDURAS


Record of Deportable/Excludable Alien:
SUBJECT: HERNANDEZ-Arguijo, Iasis
AKA: ZJrAYA, Aissis

Si~        4 ...
           V
                               P. D08484 AMOS
                                                                     Title
                                                                                       DO


                                                                                      2
                                                                                    -~-Of __5~ Pages
Fonn 1-831 Continuation Page (Rev. 08/01/07)


                                                                                                            004
       Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.315 Page 6 of 57

                                                                        .   . p    ~ F     I-213
U.S. Department of Homeland Security                                Contmuatmn age ,or orm ________

Alien's Name                                          File Number             Date
HERNANDEZ-ARGUIJO, ISSIS YASELIN 096 175 814                                        12/12/2019
                                 Event No:
A096 175 814
POB/COB: HONDURAS
FBI:

Name: HERNANDEZ-Arguijo, Isais                  AKA: ZELAYA, Isais (A096 175 814)

I am a Deportation Officer with Immigration and Customs Enforcement (ICE); Enforcement and
Removal Operations (ERO), assigned to the San Diego Field Office Fugitive Operations Unit.
In part, this unit is responsible for locating and identifying fugitive aliens and
processing them for removal proceedings in most cases when applicable under the law.

INVESTIGATION:

I am a Deportation Officer Amos with Immigration and Customs Enforcement (ICE); Enforcement
and Removal Operations (ERO), assigned to the San Diego Field Office Fugitive Operations
Unit. On June 25, 2019, while running routine checks, a review of ICE records indicates
HERNANDEZ-Arguijo, Isais   AKA: ZELAYA, Iasis was placed in removal proceedings on February
16, 2003 with issuance of a Notice to Appear (NTA). The Notice to Appear (NTA) indicates
HERNANDEZ-Arguijo, Iasis   AKA: ZELAYA, Isais last entered the U.S. on February 16, 2003, at
or near the Roma, Texas-Port of Entry, TEXAS. HERNANDEZ-Arguijo, Iasis   AKA: ZELAYA, Isais
was not in possession of any legal entry documents which would allow her to enter the United
States. On May 15, 2003 in Dallas, Texas an Immigration Judge ordered HERNANDEZ-Arguijo,
Isais   AKA: ZELAYA, Isais (A096 175 814) to be removed in absentia from the United States.
HERNANDEZ-Arguijo, Isais   AKA: ZELAYA, Isais has been a Fugitive since the order of removal
was granted by the Immigration Judge.
Lead was developed by Deportation Officer (DO) J. Leano. By way of a routine records and A-
file review, the Subject was identified as an Alien present in the US with an outstanding
removal order issued by an immigration judge on 05/15/2003 in Dallas, Texas. A Field
Operations Worksheet (FOW) was submitted and the Warrant of Arrest (i-200) was issued for
the Subject at large.
ENCOUNTER:

On December 12, 2019, pursuant to an approved Fugitive Operations Field Operations Worksheet
(FOW) and an Immigration Warrant of Arrest (I-200) for targeted at large fugitive HERNANDEZ-
Arguijo, Iasis   AKA: ZELAYA, Isais (A096 175 814) DOB:           , Immigration & Customs
Enforcement (ICE) Enforcement & Removal Operations (ERO) FUGOPS SND, conducted field
operations in search of the targeted alien at her known address
Carlsbad          .

At approximately 0500 hours members of the San Diego Fugitive Operations Officer P. Amos and
J. Ferma was conducting residential surveillance at address
Carlsbad          , attempting to locate subject HERNANDEZ-Arguijo, Isais   AKA: ZELAYA,
Isais (A096 175 814). The subjects listed FOW vehicle, Nissan Pathfinder, bearing California
license plate         was parked at the address. All Officers/Agents were displaying
Police/ICE on their vest/gear.
While conducting surveillance on the residence at approximately 0700 hours a female subject
that matched the description of HERNANDEZ-Arguijo, Isais  AKA: ZELAYA, Isais exited the
residence located at                          Carlsbad          . The subject walked
directly to the white Pathfinder and entered the vehicle.

The vehicJ, we~ mobile, officers conducted a traffic stop by activating their emergency
Signat~e /   J /    ~                                                Title

       ,I      u,,- ,          P. D08484 AMOS                                             DO
                I
                                                                                        3
                                                                                       ___    5
                                                                                           of~~~   Pages

Form 1-831 Continuation Page (Rev.08/01/07)


                                                                                                           005
      Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.316 Page 7 of 57

                                                         .   . p age tior Form _______
                                                     Contmuatlon               I-213   _
U.S. Department of Homeland Security

 Alien's Name                           File Number             Date
HERNANDEZ-ARGUIJO, ISSIS YASELIN 096 175 814                       12/12/2019
                                        Event No:
lights for the vehicles driver to stop. The vehicle yielded and stopped on Camino Real and
cassia road. Officers safely approached the vehicle and identified themselves to the driver
as ICE Officers. Officer Ferma and I were wearing protective vest with Police and ICE
emblems when we approached the individual in the vehicle.
Officers Amos conducted a field interview with the subject in the vehicle (WHITE NISSAN
PATHFINDER LICENSE PLATE:           During the interview, the driver was asked her name. The
individual stated that her name is ZELAYA, Iasis. Officer Amos asked ZELAYA, ISSIS for
identification and she surrendered a valid California driver's license bearing number
         with the name ZELAYA SAGUASTtJME, Isais Yoselin. The photo on the identification
matched the target on the FOW. HERNANDEZ-Arguijo, Isais    AKA: ZELAYA, Iasis was now a
fugitive due to her removal order. Officer Ferma was present and served form I-200 Warrant
of Arrest on subject. The subject was placed under arrest and subject HERNANDEZ-Arguijo,
Isais   AKA: ZELAYA, Isais was taken into custody and transported to the ICE San Diego Field
Office without incident.
INTERVIEW:

Subject freely admits that she is not in possession of the proper immigration documents that
would allow her to enter or remain in the United States legally. Subject is in good health
and is not taking any medications.
HERNANDEZ claims her mother ARGUIJO-RODAS,         was born in HONDURAS and is a citizen and
National of HONDURAS. ZELAYA father HERNANDEZ-CARDENAS,          was born in HONDURAS and is
a citizen and National of HONDURAS.
HERNANDEZ makes no claim of United States citizenship.
HERNANDEZ was offered a free phone call. See Detainee Free Phone Call form in Service file
for details.
HERNANDEZ denied enlisting or attempting to enlist in the US armed forces.
HERNANDEZ-Arguijo, Isais AKA: ZELAYA, Iasis (A096 175 814), subject was advised of her
rights and the right to speak with a consular or diplomatic officer of her country. Subject
acknowledged that she understood her rights and elected not to notify the Honduran consulate
of her arrest in the United States by Immigration and Customs Enforcement.

The Automated Biometric Identification System (IDENT) and the Integrated Automated
Fingerprint Identification System (IAFIS) were utilized to compare subject's fingerprints to
those contained in these databases. The results confirmed subject's identity as HERNANDEZ-
Arguijo, Iasis (A096 175 814) citizen of Honduras with an outstanding removal order issued
by an immigration judge.
IMMIGRATION HISTORY:

Record Checks in EARM, IDENT/ENFORCE reveal:
05/15/2003 IJ ORDER of removal
CRIMINAL HISTORY:
None Found
DISPOSITION:

HERNANDEZ was served Form I-294, Warning to Alien Ordered Removed or Deported, and her
prints and photo captured on Form I-205-Warrant of Removal/Deportation. HERNANDEZ was
turned/a.ver to SND Staging and will be sent to OMDC CCA waiting for removal to Honduras.
  '    7 -, ~
 Si~ap'aiy' //A. __,,                                  Title
  ,r       /kl~O               P. D08484 AMOS                            DO
           I
                                                                       4
                                                                      ___      5
                                                                          of ____ Pages

Form 1-831 Continuation Page (Rev. 08/01/07)


                                                                                               006
       Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.317 Page 8 of 57


U.S. Department of Homeland Security                              .   . page "',or Form _
                                                              Contmuatmn                I-213
                                                                                          _ _ _ _ _ __

 Alien's Name                                   File Number              Date
HERNANDEZ-ARGUIJO, ISSIS YASELIN 096 175 814                                12/12/2019
                                                Event No:
***END OF NARRATIVE***


Other Identifying Numbers

ALIEN-096175814




         /l       -
                                                              I Title
                               P. D08484 AMOS                                    DO


                                                                               5         5
                                                                              -- - of _ _  _ Pages
Form 1-831 Continuation Page (Rev. 08/01/07)


                                                                                                         007
         Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.318 Page 9 of 57
,   ,.                                    (                                              c·
                                   UNITED STATES DEPARTMENT OF JUSTICE
                                 EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
                                            IMMIGRATION COURT
                                              DALLAS, TEXAS

          IN THE MATTER OF:                                             )       IN REMOVAL PROCEEDINGS
                                                                        )
          HERNANDEZ-ARGUIJO, Issis Yoselin                              )       A 096-175-814
                                                                        )
          RESPONDENT                                                    )       DETAINED

          CHARGE:                     Section 212(a)(6)(A)(i) of the Immigration and Nationality Act (INA or
                                      Act), as amended, in that you are an alien present in the United States
                                      without being admitted or paroled, or who arrived in the United States at
                                      any time or place other than as designated by the Attorney General.

          APPLICATION:                Motion to Reopen

          ON BEHALF OF RESPONDENT:                                      ON BEHALF OF THE DEPARTMENT
                                                                        OF HOMELAND SECURITY:
          Shannon Englert, Esq.                                         Paul B. Hunker III, Esq.
          Attorney At Law                                               Chief Counsel - OHS/ICE
          2292 Faraday Ave.# 100                                        125 E. HWY 114, Ste. 500
          Carlsbad, CA 92008                                            Irving, TX 75062


                                WRITTEN DECISION OF THE IMMIGRATION JUDGE

                 This matter is before the Court pursuant to Respondent's motion to reopen based on
          exceptional circumstances, filed on January 16, 2020. The Government has not filed a response.
          The Court will now deny Respondent's motion as set forth below.

                                              I.      Factual & Procedural History

                  Respondent is a native and citizen of Honduras. 1 See NTA. She arrived in the United States
          at or near Roma, Texas, on or about March 16, 2003. Id. She was not admitted or paroled after
          inspection by an immigration officer. Id. On March 16, 2003, the former Immigration and
          Naturalization Service (INS or the Government) charged Respondent with removability pursuant
          to§ 212(a)(6)(A)(i) of the Act. Id. She was personally served with a NTA on the same date, as
          evidenced by her signature and fingerprint. Id. Respondent was given oral notice in the Spanish
          language of the necessity of complying with INA§ 239(a)(l)(F) and the consequences of failing
          to appear as provided in INA§ 240(b)(7). Id. The NTA provided that Respondent was ordered to
          appear before the Dallas Immigration Court on May 15, 2003, at 8:30 a.m. Id. Respondent did not
          appear at the hearing and was subsequently ordered removed in absentia on May 15, 2003, to
          Honduras. See Resp. Mot. to Reopen, Tab E.

          1
              Also known as Issis Yoselin Zelaya Sagastume. See Resp. Mot. to Reopen, Tab D.




                                                                                                                  008
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.319 Page 10 of 57
                            (                                         (


                                II.     Applicable Law & Analysis

     A. Exceptional Circumstances Claim

         If a respondent does not attend a scheduled removal hearing after written notice has been
 provided, the respondent will be ordered removed in absentia if the Government establishes by
 clear, unequivocal, and convincing evidence that written notice of the hearing was provided and
 that the respondent is removable. ~A § 240(b)(5)(A). Adequate notice can be accomplished
 through personal service, or if personal service is not practicable, through service by mail to the
 respondent. INA § 239(a)(l). Service by mail is proper upon proof of attempted delivery to the
 respondent's most recently provided address. INA § 239(c).

         An in absentia order may be rescinded upon a motion to reopen filed 180 days after an
 administratively final order of removal is entered if the respondent shows "exceptional
 circumstances" leading to her absence from the hearing. INA § 240(b)(S)(C)(i); 8 C.F.R. §
 I003.23(b)(4)(iii). "Exceptional circumstances" are circumstances beyond the control of the
 respondent, including "battery or extreme cruelty to the respondent or any child or parent of the
 respondent, serious illness of the respondent, or serious illness or death of the spouse, child, or
 parent of the respondent, but not including less compelling circumstances." INA§ 240(e)(l). This
 "is a difficult burden to meet." Magdaleno de Morales v. INS, 116 F.3d 145, 148 (5th Cir. 1997).
 The Court must look to the "totality of the circumstances" in deciding whether exceptional
 circumstances exist. Matter of W-F-, 21 I&N Dec. 503, 509 (BIA 1996).

         At the outset, the Court finds that Respondent's motion to reopen proceedings based on
 exceptional circumstances is untimely. The in absentia order was entered on May 15, 2003. See
 Resp. Mot. to Reopen, Tab E. Respondent filed the present motion to reopen on January 16, 2020,
 nearly seventeen years later and well beyond the 180-day deadline. However, even if Respondent's
 motion was timely, the Court finds that Respondent does not assert a viable exceptional
 circumstance leading to her absence from the hearing which would warrant reopening.

         First, Respondent asserts that at the time of her entry into the United States, she was
 seventeen years old, and therefore a minor, with no knowledge of the immigration process of the
 country and a language barrier which prevented her from understanding the consequences of
 failing to attend the hearing. See also id., Tab D. She also claims that she suffered horrible
 treatment from her coyote on her way to the United States. Id., Tab B. She claims that she was
                               , forced to take care of a little boy with Down's Syndrome, and
 threatened to lie about her age, name, address in the United States, and her relationship to the boy.
 Id.

         Respondent's argument as to her status as a minor is unavailing. In the case of a minor
 under 14 years of age, service shall be made upon the person with whom the minor resides, or shall
 also be made on the near relative, guardian, committee, or friend. See 8 C.F.R. § I03.8(c)(2)(ii).
 Respondent states that, at the time of her illegal entry, she was seventeen years old. See also Resp.
 Mot. to Reopen, Tab D. Even as a minor, however, Respondent was old enough to be personally
 served. It is undisputed that Respondent was over the age of fourteen when she was personally
 served with the NTA. Therefore, Respondent was adequately served with written notice of her

                                             Page 2 of5


                                                                                                         009
    Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.320 Page 11 of 57
J
                               (                                          (


     hearing despite being a minor at the time. Lopez-Dubon v. Holder, 609 F.3d 642, 646 (5th Cir.
     2010) (affirming the BIA' s holding that notice must be served on an adult only for aliens under 14
     years of age); Orellana-Flores v. Holder, 410 F. App'x 821, 822-23 (5th Cir. 2011) {unpublished)
     (finding no due process violation where a seventeen-year-old minor was personally served with a
     NTA when he was detained and subsequently served via mail with a NOH); Matter of Ponce-
     Hernandez, 22 l&N Dec. 784, 785 (involving an in absentia order entered against a fifteen-year-
     old minor who was personally served with an Order to Show Cause and Notice of Hearing). As
     such, Respondent was reasonably expected to attend her hearing on time.

             Respondent's argument that a language barrier, and emotional and psychological issues
     prohibited her from understanding and appreciating the significance of the NTA and her removal
     proceedings is equally unavailing. The INS properly served Respondent by providing the NTA via
     personal service. See NTA. Respondent acknowledged receipt of its notification as evidenced by
     her signature and fingerprint on the NTA. Id. Current law does not require that the NTA be in any
     language other than English. See generally 8 U.S.C. §1229. The NTA informed Respondent that
     she had been placed in removal proceedings, and it provided information regarding the nature of
     the proceedings, including the opportunity to seek representation, the conduct of the hearing, and
     the consequences of a failure to appear. See NTA. In addition, the Court emphasizes that
     Respondent was provided oral notice in the Spanish language of the necessity of complying with
     INA.§ 239(a)(l)(F) and the consequences of failing to appear as provided in INA§ 240(b)(7). Id.

             Therefore, Respondent's claim that she did not understand or appreciate the significance
     of this notice is unpersuasive. This is more evident in light of Respondent's statement that she
     sought legal advice the same year she arrived in the United States and "[n]ot one attorney she met
     with gave her hopes of becoming legal. She had been told by multiple attorneys that she could not
     do anything unless she had contact with immigration agajn." See Resp. Mot. to Reopen, at 3. As
     such, it appears that Respondent understood to some extent the legal aspect of the immigration
     process in the United States, otherwise she would not have consulted an attorney the same year
     she arrived in the country. Thus, the Court will deny Respondent's motion to reopen based on her
     status of being a minor upon entry into the United States.

             A respondent's claim of ineffective assistance of counsel qualifies as an "exceptional
     circumstance." See Matter of Grijalva-Barrera, 21 l&N Dec. 472 (BIA 1996). According to
     Matter of Lozada, a motion to reopen based upon a claim of ineffective assistance of counsel
     requires:

            ( 1) an affidavit by the alien setting forth the relevant facts, including the
                 agreement with counsel regarding the alien's representation;
            (2) evidence that counsel was informed of the allegations and allowed to respond,
                 including any response; and
            (3) an indication that ... a complaint has been lodged with the relevant
                 disciplinary authorities, or an adequate explanation for the failure to file such
                 a complaint.

     Hernandez-Ortez v. Holder, 741 F.3d 644,647 (5th Cir. 2014) (citing Matter of Lozada, 19 I&N
     Dec. 637, 639 (BIA 1988)). The alien must also show that she was prejudiced by her attorney's

                                                 Page 3 of5


                                                                                                           010
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.321 Page 12 of 57
                               (                                               (


 performance. Id at 638. Ineffective assistance of counsel may only constitute grounds for the
 reopening of removal proceedings where the proceedings were so fundamentally unfair that the
 alien was prevented from reasonably presenting her case. See id.

         Second, Respondent claims she sought counsel from a lawyer after arriving in San Diego
 California. See Resp. Mot. to Reopen, Tab B, at 4. As previously discussed, the Court finds that
 Respondent's motion to reopen proceedings based on ineffective assistance of counsel due to ill
 advisement by her prior counsel is untimely. The in absentia order was entered on May 15, 2003.
 Id., Tab E. Respondent filed the present motion to reopen on January 16, 2020, nearly seventeen
 years later and well beyond the 180-day deadline. Even if Respondent's motion was timely, the
 Court notes that Respondent did not assert a viable Lozada claim. Respondent claims that her prior
 counsel told her that ''there was nothing that needed to be done and that everything was fine." Id.,
 Tab B, at 4. Aside from this limited information, Respondent provides no further details to meet
 the elements of an effective Lozada claim, including evidence that prior counsel was informed of
 the allegations and allowed to respond, or evidence of a complaint being lodged with the relevant
 disciplinary authorities. Thus, the Court will deny Respondent's motion to reopen based on
 ineffective assistance of cqunsel.

        Accordingly, the Court finds Respondent has not met her burden to demonstrate an
 exceptional circumstance and the Court declines to reopen her removal proceedings.

      B. New discretionary relief
        A motion to reopen proceedings for the purpose of submitting an application for relief must
 be accompanied by the appropriate application for relief and all supporting documentation. 8
 C.F.R. § 1003.23(b)(3). The evidence must be material and the alien must also show that it was
 unavailable and could not have been discovered or presented at the previous hearing. Id; Matter
 ofS-Y-G-, 24 I. & N. Dec. 247, 252 (BIA 2007).

         Respondent claims she is eligible for asylum. Respondent has not established that it is more
 likely than not that her life or freedom would be threatened in Honduras because of her race,
 religion, nationality, membership in a particular social group (PSG), or political opinion. See INA
 § 241 (b)(3 ).2 Respondent argues that she would suffer persecution based on membership in a
 particular social group due to                         . Respondent attached a completed Form 1-
 589, Application for Asylum and for Withholding of Removal. In her application, she claims that
 she was persecuted in Honduras for                   . See Resp. Mot. to Reopen, Tab C. Since her
 arrival in the United States, Respondent married                                         . Id.

         First, Respondent did not provide all supporting documents for a withholding of removal
 claim such as country conditions from Honduras, particularly in relation to her PSG. See 8 C.F.R.
 § 1003.23(b)(3). Second, the Form 1-213, Record of Deportable/Inadmissible Alien, does not
 indicate that Respondent expressed a fear of returning to Honduras despite the abuse and suffering
 Respondent alleges she fell victim to on account of                              See Form 1-213.

 2
  Respondent would be outside the one year filing deadline to apply for asylum because she entered the United States
 on or about March 16, 2003, and there is no evidence of a timely filed application. See NTA; see also 8 C.F.R. §
 1208.4(a)(2).

                                                   Page 4 of5


                                                                                                                       011
    Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.322 Page 13 of 57
,                          (




      Presumably, Respondent would have expressed a fear ofreturning to Honduras upon her arrival to
      the United States and sought asylum immediately, especially considering Respondent's claim that
                                                   and since then has been granted asylum in the United
      States. See Resp. Mot. to Reopen, Tab C. The Court also notes that Respondent did not submit an
      affidavit from her sister to support her claim for asylum or withholding of removal.

             Moreover, as previously stated, Respondent admits that she sought legal advice the same
      year she arrived in the United States. As such, the Court remains unconvinced as to why
      Respondent did not apply for asylum during the first year, or why she has delayed the process for
      nearly seventeen years. Consequently, Respondent's motion to reopen to apply for asylun1 and
      withholding of removal is denied.

           C. Sua Sponte

              Finally, an immigration judge may reopen proceedings sua sponte in exceptional
      circumstances warranting the exercise of such limited discretionary authority. See, e.g. , Matter of
      G-D-, 22 I&N Dec. 1132, 1133-34 (BIA 1999) (sua sponte authority should be used
      "sparingly ... as an extraordinary remedy reserved for truly exceptional situations"). The Court
      emphasizes that Respondent filed the motion to reopen nearly seventeen years after the removal
      order, and provided no reasonable explanation as to the delay in filing the motion to reopen.
      Considering the totality of the circumstances, the Court finds Respondent has not presented a truly
      exceptional situation that would warrant the extraordinary remedy of sua sponte reopening and
      declines to exercise its sua sponte authority to reopen proceedings.

               Accordingly, the following order shall be entered:

                                                   ORDER

               IT IS HEREBY ORDERED that Respondent's Motion to Reopen is DENIED.




     Date: ~       .1 'f, 7-DVJ                                       es A. Nugent
     Dallas, Texas                                                  n 1igralion Judge

     Appeal: This decision is final unless an appeal is filed with the Board of Immigration Appeals
     within 30 calendar days of the date of the mailing of this written decision.




                                                  Page S of 5


                                                                                                             012
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.323 Page 14 of 57



                                                                          Enforcemenr and Removal Operations

                                                                        U.S. Depa rtment of Homeland Security
                                                                        7488 Calzada De La Fuente
                                                                        San Diego. CA 92 154


                                                                        U.S. Immigration
                                                                        and Customs
                                                                        Enforcement
                                                                          APR 1 0 2020




 SUBJECT: Custody Review

 Below are the results of a custody review for the listed detainee:

 HERNANDEZ-Arguijo, Issis Yaselin

 In Reference: A096 175 8 14 (Honduras)

          Parole w ith no bond restriction.

          That you pay a bond in the amount of -""
                                                j L.J·/<.O
                                                         .;:;~,-=o~o=-=
                                                                      o _-_ _ _ _ __ _

          That you be subj ect to parole repo1ting requirements such as alternatives to detention (ATD), or
          monthly monitoring requirements.

 D        No bond; detainee(s) to remain in custody pending a decision from the immigration court

 D        Other:




 Kelley           elm
 Assistant Officer in Charge




                                                                                                                013
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.324 Page 15 of 57


                                                                   SIGMA Event:
U.S. Dcpa r lmcnl of ll omclnn d Sccurily                          Subject ID :                                                               Record ofDeportable/lnadmissible Alien
Famil)· Namt: (CAPS)                                                          First                                       ~liddlc                                        Sex             Mait            Eyes           Cmplxn
 BENITEZ GARAY, Miguel Angel                                                                                                                                            M               BRO              BRO            FAR
Cou111ry of C111z.cnsl11p                                                      Passpar1 Numbc, and Country of Issue                      F                               l lc1gl11       \Vc:1gl11       Oi..·cupauon
                                                                                                                           Case No:
 EL SALVADOR                                                                                                               A0 99 4 78 1 02
US      t\ddress                                                                                                                                                         Sc:us :u1d M:uks
 DHS CUSTODY
                                                                                                                                    Passcnge1 Boarded :11                FD I Number                   D Smglc
                                                                                                                                                                                                       D D1vorc1:d @ Married
                                                                                                                                    TIJUANA                                                            D Widower 0 Sclara1ed
Number, Sued, C11y, P1ov111cc {Slate) ;u1d Couniry of f'crm:mcnt Rcs1denci;                                                                                             ~tc1hod of Loc3t1on/App1chcns1on
                                                                                       SAN MIGUEL , EL SALVADOR                                                         I SP
Dalt.• uf 13111h                                                                                  Date of Action                    Locat,on Code                        At/Nc:u                     Da1c:/l-lour
                                                                                                                                                                        SYS
                                                    Age: 4 3                                    06 / 03/2019               SND / SYS                                                                 06 / 03 /201 9 1329
C11y. Province (S1a1e) and Coun1ry ofD1r1h                                                     AR IB]   Form · (Type and No) L1flcd D Kot Lifted D                       lly
                                                                                                                                                                         MARIANA BERNAR DO ~
 SAN MIGUEL,N/ A,EL SALVADOR
NIV Issuing l'ost nnd NIV Number                                                                 Social Security Accourll Name                                           Suuus at Entry                  Suuus When Found
                                                                                                                                                                        No Documents                    TRAVEL/ SEEKING
None                                                                                            None
D nw Visa Issued                                                                                 Social Sc:cunty Number                                                  Lent;th of T101c Jll c,gally 111 US
None                                                                                            None                                                                     AT ENTRY
l111m1gr:H1011 Rc1:ord                                                                                                    Cnmmal Record
NEGATIVE - See Narrative                                                                                                  None Known
Nt1me . Alfdrcss. and ~atH:inallry of Spouse (~kudcn Name. 1f ,\pp,opnah:}                                                                                               Number .u,d N:uionality o fMmor Chdd,cn
BENITEZ GARAY,                                       NATIONALITY: EL SALVADOR                                                                                           0
Fath\.'r's Nmnc. Na11onala1y, and Address. if Known                                                                                 Mo1hcr's Present and Maiden Names, Nat1onah1y, and Address. if Known
BENITEZ,                                    NATIONALITY: EL SALVADOR                                                                GARAY,                            NATIONALITY : EL SALVADOR

Monies Dud P101>crty III US Not 111 lmrned1:\lt.• Po ssess ion                                           Fm~erpnntcd? r:&l Yes         O     No   Sys1cms Checks        Charge Code \Vords(s)
                                                                                                                                                  See
 None Claimed                                                                                                                                     Narrative              I 7Al
N:u11c :111d Address of ( Last)(Currcnt) U S Eniptoyc,                                                   Type of Employment                                  Sulniy                  Employ~d from/to


N:urn11vc (Outline pnrttculars undc, which :ilicn was loc1ned/apprchcndcd Include dern1l s 110 1 shown above rcgar drnt; tune , pbce and manner of last i:ntry, ;rnempti:d .:ntry . or any 01h~1 entry , :ind
cll-111ents wluth establish adm111 15trat1vc and /o r c nm1n:i.l v1ol:111on Ind icate mean s and rouic of !r avel 10 1111enor )
FINS :                                                                                Le ft Index fingerpri n t                                             Right Index fing e r print




 RECORDS CHECKED

 AFIS Pos
 ATS-P Pos
 CCD Pos
 CLAIM Pos
 EARM Pos
 ... (CONTINUED ON I-831)



                                                                                                              MARIANA BERNARDO
                                                                                                                   CBP OFF I CER
1\ltcn has bl!cn .1dv1sl!d of commu111cat1on p11vilcgcs                                              (Oa1e / ln111 als)                                 (S1grrn1ure nnJ T11lc o f l mn11gr:st1on Off1ci:r)

D1s1r1but1o 11                                                                                                      Rece ived       (S ubJcc1 and Doc uments)


                                                                                                                      Officer MARIANA BERNARDO
                                                                                                                             _J_ un
                                                                                                                                 __e_3_ , _ 2_0_1_ 9_______ _ _ _ _ _ _ _ ttuuc)

                                                                                                                      D1 s no s111on
                                                                                                                                        Expedited Remova l with Credible Fear




                                                                                                                                                                                                                                 014
      Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.325 Page 16 of 57


U.S. Depart ment of Homela nd Security                                          Continuation Page for Form _ I_2_ 1_ 3 _ _ _ _ __

Alien' s Name                                                    File Number AXXXXXXXX       Date
BENITE Z GARAY, Mi gu e l An ge l                                SIGMA Event:                    06/03/2019
                                                                 Event No:
IAFIS Pos
NCIC Neg
TECS Pos

SECTION CODES

212a7AiI



On June 3 , 2018 at approximately 0941 hours, Miguel Angel BENITEZ GARAY (DOB              )
applied for admission into the United States from Mexico through the San Ysidro Port Of
Entry pedestrian primary lanes. BENITEZ GARAY presented his National Identification Card
from El Salvador to Customs and Border Protect i on Officer (CBPO) Tabucbuc . BENI TEZ GARAY did
not have legal documents to enter, live, or work in t h e United States. CBPO Tabucbuc
conducted computer queries on BENITEZ GARAY and received a computer generated alert . BENITEZ
GARAY was referred to the Admissibility Enforcement Unit (AEU) for further processing .

On June 3, 2019 at approximately 2300 hours, CBPO Bernardo conducted an interview with
BENITEZ GARAY during his interview in AEU he was alert, responsive and appeared capable of
communicating. The main complaint BENITEZ GARAY had was pain. He said he felt pain all over
his body and on his back. BENITIEZ GARAY said he was diagnosed with Leukemia and cancer was
detected in his blood. BENITEZ GARAY assured officers his condition would not interfere with
his interview. During the sworn statement he gave his statements freely and voluntarily .
During his interview BENITEZ GARAY made the following statements: BENITEZ GARAY stated he
wanted the interview to be conducted in Spanish.

BENITEZ GARAY said he is a citizen and native of El Salvador. He was born in the city of San
Miguel in the country of El Salvador. His complete name and date of birth is Miguel Angel
BENITEZ GARAY and was born in                   . When he was a gang member his friends
nicknamed him, "Travieso."

BENITEZ GARAY stated both his parents were born in El Salvador and are citizens of El
Salvador. His father's name is                    Benitez      and his mother's name is
        Garay. His father passed away in 1992, but his mother is a legal permanent resident
of the United States living in Houston, Texas. BENITEZ GARAY said his mother lives with one
of his brothers and helps him babysit his brother ' s children. BENITEZ GARAY said he is the
younges t brother from both sib lings. His oldest brother is named                 e Garay (DOB
           ) (U.S . PP#          ) (FBI #6         6). His second brother is named
Garay (DOB              ) (PP#         ) . Both of his siblings were born in El Salvador, but
both immigrated to the United States and are now Naturalized citizens.

BENITEZ GARAY said he is still legally married, but he is separated. His wife's name is
               BENITEZ GARAY (DOB               ) (PP#          9).         works at a clinic
collecting payments for autist i c c h ildren. Together he and           have one child named
              Benitez Ortiz (DOB              ) . BENITEZ GARAY says he has three other children
who live in El Salv ador with the i r mothers:                      Benitez Orantes (DOB
           ),                  Benitez Mendieta (DOB                 ), and
Benitez Mendieta (DOB             ) . The other two women BENITEZ GARAY had children with ar e
     Orantes and                    Mendieta (DOB             ) . They are both citizens of El
Salvador .

... (CONTINUED ON NEXT PAGE )

Signature                                                                        I Title
                                                       MARIANA BERNARDO                              CBP OFFICER


                                                                                                       2
                                                                                                      ___      4 _
                                                                                                          of ___   Pages

 Fo rm 1-83 1 Continuation Page (Re , . 08/0 I /0 7)



                                                                                                                                    015
    Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.326 Page 17 of 57


U.S. Department of Homeland Security                                         Continuation Page for Form _ I_2_ 1_ 3 _ __ _ _ _

Alien 's Nam e                                                File Number AXXXXXXXX       Date
BENITEZ GARAY, Miguel Angel                                   SIGMA Event:                    06/03/2019
                                                              Event No:
BENITEZ GARAY said he was born in San Miguel, El Salvador and lived there until 2000. He
traveled with a "coyote" (smuggler ) and entered the United States illegally . Upon entry he
went to live in Austin, Texas. BENITEZ GARAY remained in Austin for fifteen years until he
was arrested for trespassing and was deported to El Salvador on July 7, 2015. BENITEZ GARAY
lived in El Salvador for two months, address Colonia Milagro De La Paz San Miguel with his
uncle named              Bran. In September 2015, BENITEZ GARAY went to live in Districto
Federal, Mexico in Mendivile Col Daniel Garza and lived with his n iece , named         Garay.
On June 21, 2016 he illegally crossed into the United States with another smuggler and went
to live in San Antonio at home address                      , San Antonio, Texas. On March
30, 2017 he was arrested and detained in Bexar County, San Antonio and Pearsall Detention
Center, in Texas. On November 17, 2017 he was released and lived in George Town, Texas. On
May 9, 2018 he was deported to El Salvador. He went to live with                   Benitez
Mendieta at home address Col Santa Isabel, El Rosario La Paz. He stayed with them for three
months and went to Chipas, Mexico in July 30, 2018. In Mexico he mostly stayed in hotels and
traveled to Tijuana, Mexico on September 19, 2019 . Before the interview he told CBPO
Bernardo he spoke to his attorney and was advised to apply for entry and conduct a credible
fear interview at the border, which is why he traveled to the San Ysidro Port of Entry.

BENITEZ GARAY said he has a fear and cannot continue to live in El Salvador. He claimed the
situati on in El Salvador was dangerous for a person like him.




BENITEZ GARAY stated he did not have petitions pending with Citizen ship and Immigration
Services at this time. BENITEZ GARAY states he has never applied for a U.S. visa. He admits
to have illegally entered and lived in the United States. BENITEZ GARAY states he has been
deported from the United States twice. BENITEZ GARAY was previously issued A# 099 - 478-102
and FBI#           . His criminal record reveals he was previously arrested for trespassing,
obstruction or retaliation, and possession of 1 gram of crack. BENI TEZ GARAY was only
convicted of obstruction and trespassing and the case of drug possession was dismissed.

BENITEZ GARAY said he used to work as a security guard for his church and was trained with a
caliber 38 revolver. He was also exposed to guns at a young age because his uncle and
cousins were in the military in El Salvador and he shot a 38 revo l ver with them. BENITEZ
GARAY says he was in the military in El Salvador for three out of six months and never
completed his training. Hi s uncle and mother produced a le t ter and he was released from his
military obligation .

BENITEZ GARAY stated he has relatives that live in the Uni ted States and gave his brother,
       Garay's point of contact as phone number                   with home address
              Cypress Texas       . BENITEZ a lso gave officers h i s brother,      Garay's poi nt
of contact as                 . BENITEZ GARAY said he intends to stay at        's home and l ive
with his mother and brother .
... (CONTINUED ON NEXT PAGE)

Signature                                                                     I Title
                                                    MARIANA BERNARDO                              CBP OFFI CER


                                                                                                    3      4
                                                                                                   ___ of~--~ Pages

Form 1-83 1 Co ntinuat ion Page ( Rev. 08/01 /07)



                                                                                                                                 016
    Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.327 Page 18 of 57


U.S. Department of Homeland Security                                     Continuation Page for Form _ I_2_1_3_ _ _ _ __

Alien 's Name                                             File Number AXXXXXXXX      Date
BENITEZ GARAY, Miguel Angel                               SIGMA Event:                   06/03/2019
                                                          Event No:
BENITEZ GARAY said
                                                                                                                  s
                      .




BENITEZ GARAY stated he understood he is going to be held in the custody of the Department
of Homeland Security until a decision was made on his case . BENITEZ GARAY was provided with
a list of free legal services for the State of California, but said he already has a l awyer
by the name of                  . As a point of contact for his lawyer BENITEZ GARAY
provided phone number                and email address

DISPOSITION: BENITEZ GARAY is inadmissible to the United States pursuant to section
212 (a) (7) (A) (i) ( I ) of the Immigration and Nationality Act, as amended. BENITEZ GARAY was
served with an M-444 (Information About Credible Fear) pending an interview with a credible
fear officer.




                                  /
Signature                                                                 I Title
                                                MARIANA BERNARDO                            CBP OFFICER


                                                                                              4 _ of _ _4__
                                                                                             __             Pages

17orm 1-831 Con1inua1ion Page (Rev.08/01 /07)



                                                                                                                          017
 Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.328 Page 19 of 57
                                               DEPARTMENT OF HOMELAND SECURITY
                                                                                                                   FILE COPY
                                                          NOTICE TO APPEAR

 In removal proceedings under section 240 of the Immigration and Nationality Act
                                                                                                   File No.   A0 9 9 478102
 In the Matter of:

 Respondent:      MIGUEL A. BENITEZ GARAY                                                                                currently residing at:

     c/o OHS Olay Mesa Detention Center 7488 Calzada de la Fuente, San Diego, CA 92154
                             (Number, street, city and ZIP code)                                         619-661-4071
                                                                                                (Area code and phone number)


 §      You are an arriving alien.
        You are an alien present in the United States who has not been admitted or paroled.
        You have been admitted to the United States, but are removable for the reasons stated below.

 The Department of Homeland Security alleges that:
       1) You are not a citizen or national of the United States.
       2) You are a native of El Salvador and a citizen of El Salvador.
       3) You applied for admission at the San Ysidro, CA Port of Entry on or about 6/3/2019.
       4) You did not then possess or present a valid unexpired immigrant visa, reentry permit, border crossing identification card, or
       other valid entry document.



 On the basis of the foregoing, it is charged that you are subject to removal from the United States pursuant to the following
 provision(s) of law:
      Section 212(a)(7)(A)(i)(I) of the Immigration and Nationality Act (Act), as amended, as an immigrant who, at the time of application
      for admission, is not in possession of a valid unexpired immigrant visa, reentry permit, border crossing card, or other valid entry
      document required by the Act, and a valid unexpired passport, or other suitable travel document, or document of identity and
      nationality as required under the regulations issued by the Attorney General under sectioB~ ~AWl-~1:\Q, 8 ~ JUSTICE
                                                                                                         EXECUTIVE OFFICE FOR
                                                                                                          IMMIGRATION REVIEW


                                                                                                                  JUL 1 7 20\9
                                                                                                               OTAY MESA (OTM)
                                                                                                              IMMIGRATION COURT


  ~ This   notice is being issued after an asylum officer has found that the respondent has demonstrated a credible fear of
       persecution or torture.

  D Section 235(b)(1) order was vacated pursuant to:                D 8CFR 208.30         0 8CFR 235.3(b)(S)(iv)


YOU ARE ORDERED to appear before an immigration judge of the United States Department of Justice at:



             TB D (Comp/T m
                                                   EOIR, Site to be Determined in San Diego
                                                           Immigration Court, including Room Number, if any)

on     _ _ _ _ _ __ _ _ at                                    to show why you should not be removed from the United States based on the
             (Date)                            (Time)

charge(s) set forth above.                                                                   ooo
                                                                        Signature and Title of Issuing Officer)

Date
            JUL 1 6 2019                                                      San Diego, CA
                                                                                     (City and State)
OHS Form 1-862 (5/17)                              See reverse for important infonnation                                         Page 1 of2




                                                                                                                                                  018
  Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.329 Page 20 of 57
                                                                 Notice to Respondent
Warning: Any statement you make may be used against you In removal proceedings.
Allen Registration: This copy of the Notice to Appear served upon you is evidence of your alien registration while you are under removal proceedings.
You are required to carry it with you at all times.
Representation: If you so choose, you may be represented in this proceeding, at no expense to the Government, by an attorney or other Individual
authorized and qualified to represent persons before the Executive Office for Immigration Review, pursuant to 8 CFR 1003.16. Unless you so request.
no hearing will be scheduled earlier than ten days from the date of this notice, to allow you sufficient time to secure counsel. A list of qualified attorneys
and organiZations who may be available to represent you at no cost will be provided with this notice.
Conduct of the hearing: At the time of your hearing, you should bring with you any affidavits or other documents, which you desire to have considered
in connection with your case. If you wish to have the testimony of any witnesses considered. you should arrange to have such witnesses present at the
hearing.
At your hearing you will be given the opportunity to admit or deny any or all of the allegations in the Notice to Appear and that you are inadmissible or
removable on the charges contained in the Notice to Appear. You will have an opportunity to present evidence on your own behalf, to examine any
evidence presented by the Government. to object, on proper legal grounds, to the receipt of evidence and to cross examine any witnesses presented by
the Government. At the conclusion of your hearing, you have a right to appeal an adverse decision by the immigration judge.
You will be advised by the immigration judge before whom you appear of any relief from removal for which you may appear eligible including the privilege
of departure voluntarily. You will be given a reasonable opportunitY to make any such application to the immigration judge.
Failure to appear: You are required to provide the OHS, in writing. with your full mailing address and telephone number. You must notify the Immigration
Court and the Department of Homeland Security immediately by using Fonn EOIR-33 whenever you change your address or telephone number during
the course of this proceeding. You will be provided with a copy of this fonn. Notices of hearing will be mailed to this address. If you do not submit Form
EOIR-33 and do not otherwise provide an address at which you may be reached during proceedings, then the Government shall not be required to provide
you with written notice of your hearing. If you fail to attend the hearing at the time and place designated on this notice, or any date and time later directed
by the Immigration Court, a removal order may be made by the immigration judge in your absence, and you may be arrested and detained by the OHS.
Mandatory Duty to Surrender for Removal: If you become subject to a final order of removal, you must surrender for removal to your local OHS office,
listed on the internet at http://www.ice.gov/contact/ero, as directed by OHS and required by staMe and regulation. Immigration regulations at 8 CFR
1241.1 define when the removal order becomes administratively final. If you are granted voluntary departure and fail to depart the United States as
required, fail to post a bond in connection with voluntary departure. or fail to comply with any other condition or tenn in connection with voluntary departure,
you must surrender for removal on the next business day thereafter. If you do not surrender for removal as required, you will be ineligible for all forms of
discretionary relief for as long as you remain in the United Stated and for ten years after departure or removal. This means you will be ineligible for asylum,
cancellation of removal, voluntary departure, adjustment of status, change of nonimmigrant status, registry, and related waivers for this period. If you do
not surrender for removal as required, you may also be criminally prosecuted under section 243 of the Immigration and Nationality Act {the Act).
U.S. Citizenship Claims: If you believe you are a United Slates citiZen, please advise OHS by calling the ICE Law Enforcement Support Center toll free
at {855)448-6903.



                                                              Request for Prompt Hearing
To expedite a detennination in my case. I request this Notice to Appear be filed with the Executive Office of Immigration Review as soon as possible.
waive my right to a 1Q-day period prior to appearing before an immigration judge and request my hearing be scheduled.

 Before:
                                                                                                                (Signature of Respondent)


                                                                                                                          Date:_ _ _ _ _ _ _ _ __
                           (Signature and Title of Immigration Officer)


                                                                    Certificate of Service

       This Notice To Appear was served on the respondent by me on          JUL 1 6 2019
                                                                                      , in the following manner and in compliance with section
        239{a)(1) of the Act.
            n person       D    by certified mail, returned receipt# _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ requested                         D
                                                                                                                               by regular mail
             ttached is a credible fear worksheet.
             ttached is a list of organization and attorneys which

      The alien was provided oral notice in th                                            language of the time and place of his or her hearing and of the
      consequences of failure to appe     as provided in section 240{b){7) of the Act.
                                                                                                                                         .6

 OHS Form 1-862 (5/17)                                                                                                                            Page 2 of 2




                                                                                                                                                              019
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.330 Page 21 of 57



                                                                      Enforcement and Removal Operations
                                                                      U.S. Department of Homeland Security
                                                                      7488 Calzada De La Fuente
                                                                      San Diego, CA 92154


                                                                      U.S. Immigration
                                                                      and Customs
                                                                      Enforcement
                                                                        APR O9 2020



 MEM0~1f_M FOR: Alien File

 FRO~          i~ Vargas
          Deportation Officer

 SUBJECT: Custody Review

 Below are the results of a custody review for the listed detainee:

 BENITEZ Garay, Miguel Angel

 In Reference: A099 478 102 (El Salvador)

 D        Parole with no bond restriction.

 [t'gJ    That you pay a bond in the amount of $      10 1000 -
 ~        That you be subje.ct to parole reporting requirements such as alternatives to detention (ATD), or
          monthly monitoring requirements.

 D       No bond; detainee(s) to remain in custody pending a decision from the immigration court

 D        Other:




                            ~
 Kelley A. Beckhelm
 Assistant Officer in Charge
 Otay Mesa Detention Center




                                                                                                              020
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.331 Page 22 of 57




                                                                                   021
      Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.332 Page 23 of 57


U.S. Department of Homeland Security                             Subject ID :                                                            Record of Deportable/Inadmissible Alien
Family Name (CAPS)                                                          First                                     Middle                                            Sex            Hair           Eyes         Cmplxn
OZDEMIR, YUSUF                                                                                                                                                         M                                           MBR
Country of Citizenship                                                       Passport Number and Country of Issue                    File Number                        Height         Weight         Occupation
TURKEY                                                                                                                    201 683 167
U.S. Address                                                                                                                                                            Scars and Marks
                                          San Diego, CALIFORNIA,
Date, Place, Time, and Manner of Last Entry                                                                                      Passenger Boarded at                   F.B.I. Number             Single
                                                                                                                                                                                                  Y
                                                                                                                                                                                                  Divorced         Married
05/23/2019 15:43, CAL, FOOT                                                                                                      See Narrative                                                    Widower          Separated
Number, Street, City, Province (State) and Country of Permanent Residence                                                                                              Method of Location/Apprehension
                                                                                                                                                                       ISP NA
Date of Birth                                                                                   Date of Action                   Location Code                          At/Near                 Date/Hour
                                               Age: 48                                                                 CAL/SND                                         CAL                      05/23/2019 13:19
                                                                                              05/26/2019
City, Province (State) and Country of Birth                                                  AR X   Form : (Type and No.) Lifted Not Lifted                             By
YESILYURT, TURKEY
NIV Issuing Post and NIV Number                                                                Social Security Account Name                                             Status at Entry               Status When Found


Date Visa Issued                                                                               Social Security Number                                                   Length of Time Illegally in U.S.


Immigration Record                                                                                                    Criminal Record
NEGATIVE                                                                                                             None Known
Name , Address, and Nationality of Spouse (Maiden Name, if Appropriate)                                                                                                Number and Nationality of Minor Children
                                                                                                                                                                       None
Father’s Name, Nationality, and Address, if Known                                                                                Mother’s Present and Maiden Names, Nationality, and Address, if Known


Monies Due/Property in U.S. Not in Immediate Possession                                               Fingerprinted?      X    Yes      No    Systems Checks          Charge Code Words(s)
                                                                                                                                             See
None Claimed                                                                                                                                 Narrative                 See Narrative
Name and Address of (Last)(Current) U.S. Employer                                                      Type of Employment                                Salary                    Employed from/to

                                                                                                                                                                              Hr
Narrative (Outline particulars under which alien was located/apprehended. Include details not shown above regarding time, place and manner of last entry, attempted entry, or any other entry, and
elements which establish administrative and/or criminal violation. Indicate means and route of travel to interior.)
FIN:                                                                                Left Index fingerprint                                              Right Index fingerprint




Subject Health Status
----------------


Current Criminal Charges
------------------------
05/23/2019 - 8 USC 1182 - ALIEN INADMISSIBILITY UNDER SECTION 212


Current Administrative Charges

...(CONTINUED ON I-831)

                                                                                                                                 KARLOMARIO ROMERO
                                                                                                                                 CBP Officer
Alien has been advised of communication privileges                                                 (Date/Initials)                                 (Signature and Title of Immigration Officer)
Distribution:                                                                                                    Received: (Subject and Documents)                (Report of Interview)

ALIEN                                                                                                               Officer:    KARLOMARIO ROMERO

                                                                                                                    on:    May 26, 2019                                                            (time)
A-FILE
                                                                                                                    Disposition:
                                                                                                                                     Expedited Removal with Credible Fear

                                                                                                                    Examining Officer:        JOSE CORONADO

                                                                                                                                                                                              Form I-213 (Rev. 08/01/07)



                                                                                                                                                                                                                            022
        Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.333 Page 24 of 57
                                                                                          I-213
U.S. Department of Homeland Security                           Continuation Page for Form ___________________

Alien’s Name                                     File Number                Date
OZDEMIR, YUSUF                                   201 683 167                   05/26/2019
                                                 Event No:
------------------------------
05/23/2019 - 212a7AiI - IMMIGRANT WITHOUT AN IMMIGRANT VISA


Previous Criminal History
-------------------------------------
Subject has no criminal history

BOARDED AT
---------------------
CALEXICO


Records Checked
----------------
ATS-P Neg
CIS Neg
CLAIM Neg
CCD Neg
EARM Neg
NCIC Neg
TECS Neg



SECTION CODES
------------
904

null:
On 05/23/2019, at approximately 1315 hrs. Yusuf OZDEMIR, with DOB:           , was escorted
by Mexican Immigration BETA Group to the Calexico West Port of Entry pedestrian primary
lanes. OZDEMIR presented Russian Passport #           to U.S Customs and Border Protection
primary Officer (CBPO) Hernandez and requested asylum. CBPO Hernandez referred OZDEMIR to
the pedestrian secondary office for further inspection.

In the pedestrian secondary office, OZDEMIR was escorted to a secure and private cell, where
a pat down was conducted by CBPO Gomez Huerta, witnessed by CBPO Lopez, A, and authorized by
SCBPO Hernandez. The patdown yielded negative results. OZDEMIR was thereafter turned over
to the Admissibility Enforcement Unit (AEU) for further processing.

In the AEU, OZDEMIR was interviewed by CBPO Romero. OZDEMIR stated to be comfortable
understanding the Turkish language and was willing to answer any questions in a free and
truthful manner. The Compass Language Services were employed for interpretation and
interpreter 351357 was utilized for interview.

OZDEMIR stated he is a citizen of Turkey, born in the city of Malatya, Turkey. OZDEMIR
claims to have no other citizenships and possesses no documents to reside or work in any
other country. OZDEMIR stated he has resided in Turkey for the entirety of his life and
claims to have a 5th grade education. OZDEMIR stated he worked as a commercial cleaner for
25 years at the Rora Company in Turkey. OZDEMIR has no visa applications with the
Department of State or the Department of Homeland Security, and OZDEMIR has no prior U.S
arrests or apprehensions. OZDEMIR claims he cannot remember his Turkish phone numbers and
claimed his address is as follows: -
Signature                                                        Title
                             KARLOMARIO ROMERO                                    CBP Officer


                                                                                     2
                                                                                   ______       4
                                                                                          of _______ Pages

Form I-831 Continuation Page (Rev. 08/01/07)

                                                                                                                023
        Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.334 Page 25 of 57
                                                                                          I-213
U.S. Department of Homeland Security                           Continuation Page for Form ___________________

Alien’s Name                                     File Number                Date
OZDEMIR, YUSUF                                   201 683 167                   05/26/2019
                                                 Event No:
            Istanbul, Turkey.

OZDEMIRs family is identified as follows:
Father:        Ozdemir. He is 60 years old. He is a Turkish citizen. He worked as a
laborer, however he is deceased. He died of a heart attack 4 years ago.
Mother:       Ozdemir. She is 60 years old. She is a Turkish citizen and was a housewife.
She is currently in Turkey.
Brother:        Ozdemir. He is 40 years old. He has a laundry shop.
Sister:       Ozdemir. She is 38 years old. She is a Security Guard for the city of
Istanbul, Turkey. She guards the gate to a city municipal building.
Partner:               . DOB:           .

OZDEMIR stated he is not experiencing any persecution from any Government, military group or
religious organization from around the world. Contrarily, OZDEMIR claims its

        . OZDEMIR stated he learned him and his partner,               , contracted HIV in
2016 and was subsequently ostracized from his family. OZDEMIR claims his family and
neighbors told him




                                   OZDEMIR said he moved into his partners home,
         in the Republic of Chechnya, however experienced problems there as well.                  OZDEMIR
feels, because


OZDEMIR claims he suffered from a brain injury after learning he had HIV
                                                            therefore, OZDEMIR set forth a
disclaimer stating he may not have his travel dates and facts straight. OZDEMIR claims he
departed Istanbul, Turkey on May 19, 2019 with his partner,                . He flew from
Istanbul, Turkey to Amsterdam, Netherlands and transited onto Mexico City, Mexico. OZDEMIR
claims he missed his flight in Mexico City, therefore he stayed one night at the airport and
flew onto Mexicali, Mexico on May 20, 2019. OZDEMIR claims he stayed at two unknown hotels
in Mexicali until he presented himself to the Calexico POE for processing.

OZDEMIR claims he has no U.S Sponsor or U.S point of contact. OZDEMIR stated he has no
association, link, or ties to any terrorist group and has never participated, sponsored,
forced, or been involved with any terrorist organization or terrorist affiliated persons.

OZDEMIR stated he is afraid to return to his country of birth based on
                                                    . OZDEMIR acknowledged he has no legal
right to United States residency or citizenship.

DISPOSITION: OZDEMIR, Yusuf, is inadmissible to the United States pursuant to section
212(a)(7)(A)(i)(I)-Immigrant Without Documents of the Immigration and Nationality Act (INA)
as amended. Forms I-860 and I-296 were executed and served to await an interview with an
asylum officer. OZDEMIR will be turned over to Immigration and Customs Enforcement pending
the asylum officer interview.


Other Identifying Numbers
-------------------------------------
ALIEN-201683167
Signature                                                        Title
                             KARLOMARIO ROMERO                                    CBP Officer


                                                                                     3
                                                                                   ______       4
                                                                                          of _______ Pages

Form I-831 Continuation Page (Rev. 08/01/07)

                                                                                                                024
        Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.335 Page 26 of 57
                                                                                                 I-213
U.S. Department of Homeland Security                                  Continuation Page for Form ___________________

Alien’s Name                                            File Number                Date
OZDEMIR, YUSUF                                          201 683 167                   05/26/2019
                                                        Event No:
Cedula (Foreign ID)-                           Turkey




Signature                                                               Title
                             KARLOMARIO ROMERO                                           CBP Officer


                                                                                            4
                                                                                          ______       4
                                                                                                 of _______ Pages

Form I-831 Continuation Page (Rev. 08/01/07)

                                                                                                                       025
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.336 Page 27 of 57


                                             DEPARTMENT OF HOMELAND SECURITY


                                                      NOTICE TO APPEAR


 In removal proceedings under section 240 of the Immigration and Nationality Act:
                                                                                               File No: 20 1 683 167
 In the Matter of:
 Respondent: ______ ________O
                            _ Z_D_E_M_I_R-'-,_ Y_u_s_u_f_ _ __ _ _ _ _ _ _ _ _ _ currently residing at:
     c/o OHS MTC , IRDF, 1572 Gateway Road , Calexico , CA 92231                                        +l (76 0) 618 -7 200
                       (Number, street, city and ZIP code)                                           (Area code and phone number)
                                                                                                                     c::
                                                                                                                      ·,
                                                                                                                            ,._,
                                                                                                                                  C';J
                                                                                                                                          R
                                                                                                                                          ~)
 [gJ You are an arriving alien.                                                                                                   ' ::,
                                                                                                                                  c_      ;.J
 D   You are an alien present in the United States who has not been admitted or paroled.                                          l :
                                                                                                                                  r-
                                                                                                                                          -:
                                                                                                                                                .,
 D   You have been admitted to the United States, but are removable for the reasons stated below.                                 u,
                                                                                                                             .,
The Department of Homeland Security alleges that you:                                                                             :·..,
 1 . You are not a citizen or nationa l of the Un ited States;                                                        ,-
                                                                                                                        )         C)



                                                                                                                      -
                                                                                                                      c...        ..
 2 . You are a native of TURKEY and citi zen of TURKEY;                                                                           C..J    n
                                                                                                                                          P1

 3. You applied for admission into the United Sta t es a t the CALEXICO, Cal ifornia Port of
 Entry on or about May 23 , 201 9 ;

 4 . You did not then possess or present a valid unexpired immigrant visa , reentry
 permit, border crossing card , or other valid entry document as re qu ired by the
 Immigration and National i ty Act .

 On the basis of the foregoing , it is charged that you are subject to removal from the United States pursuant to the following
 provision(s) of law:
 212(a) (7) (A) (i ) (I) of t he Immigration and Nationality Act (Act) , as amended , as an
 irmnigrant who , at the time of application for admission , is not in possession of a
 valid unexpired immigrant visa , reentry permit, border crossing card , or othe~ valid
 entry document required by t h e Act , and a val i d unexpired passport, or other suitable
 travel document , or docume n t of identity and nationality as required under the
 regulations issued by the Attorney General under section 211(a) o f the Act.

 [gJ This notice is being issued after an asylum officer has found that the respondent has demonstrated a credible fear of
      persecution or tortu re.
 D    Section 235(b)(1 ) order was vacated pursuant to:        D   8CFR 208.30       D    8CFR 235.3(b)(5)(iv)


 YOU ARE ORDERED to appear before an immigration judge of the United States Department of Justice at:
                                 EOIR - Imperial , 1572 Gateway Rd . , Calexico , CA 92231

 on ____T_B
          _D
           _ ___ at ____
                       T_B_D_ __
             (Date)                     (Time)

 charge(s) set forth above.

 Date: 07/11/2019                                                             Calexico , CA
                                                                                 (City and State)


'.)HS Form 1-862 (5/11)                          See reverse for important information                                            Page 1 of 2



                                                                                                                                                     026
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.337 Page 28 of 57


                                                                  Notice to Respondent

 Warning: Any statement you make may be used against you in removal proceedings.

 Alien Registration : This copy of the Notice to Appear served upon you is evidence of your alien registration while you are under removal
 proceedings. You are required to carry it with you at all times.

 Representation: If you so choose, you may be represented in this proceeding, at no expense to the Government, by an attorney or other individual
 authorized and qualified to represent persons before the Executive Office for Immigration Review. pursuant to 8 CFR 1003.16. Unless you so
 request, no hearing will be scheduled earlier than ten days from the date of this notice. to allow you sufficient time to secure counsel. A list of
 qualified attorneys and organizations who may be available to represent you at no cost will be provided with this notice.

Conduct of the hearing: At the time of your hearing, you should bring with you any affidavits or other documents, which you desire to have
considered in connection with your case. If you wish to have the testimony of any witnesses considered, you should arrange to have such witnesses
present at the hearing.

At your hearing you will be given the opportunity to admit or deny any or all of the allegations in the Notice to Appear and that you are inadmissible
or removable on the charges contained in the Notice to Appear. You will have an opportunity to present evidence on your own behalf, to examine
any evidence presented by the Government, to object, on proper legal grounds, to the receipt of evidence and to cross examine any witnesses
presented by the Government. At the conclusion of your hearing, you have a right to appeal an adverse decision by the immigration judge.

 You will be advised by the immigration judge before whom you appear of any relief from removal for which you may appear eligible including the
 privilege of departure voluntarily. You will be given a reasonable opportunity to make any such application to the immigration Judge.

Failure to appear: You are required to provide the OHS, in wriling, with your full mailing address and telephone number. You must notify the
Immigration Court and the Department of Homeland Security immediately by using Form EOIR-33 whenever you change your address or telephone
number during the course of this proceeding. You will be provided with a copy of this form. Notices of hearing will be mailed to this address. If you do
not submit Form EOIR-33 and do not otherwise provide an address at which you may be reached during proceedings, then the Government shall not
be required to provide you with written notice of your hearing. If you fail to attend the hearing at the time and place designated on this notice, or any
date and time later directed by the Immigration Court, a removal order may be made by the immigration judge in your absence, and you may be
arrested and detained by the OHS.

 Mandatory Duty to Surrender for Removal: If you become subject to a final order of removal, you must surrender for removal to your local OHS
 office, listed on the internet at http://www jce goy/contacUero. as directed by OHS and required by slatule and regulation. Immigration regulations at
 8 CFR 1241 .1 define when the removal order becomes administratively final. If you are granled voluntary departure and fail to depart the United
 States as required , fail to post a bond in connection with voluntary departure, or fail to comply with any other condition or term in connection with
 voluntary departure, you must surrender for removal on the nex1 business day thereafter. If you do not surrender for removal as required, you will be
 ineligible for all forms of discrelionary relief for as long as you remain in the United States and for ten years after departure or removal. This means
 you will be ineligible for asylum, cancellation of removal, voluntary departure, adjustment of status, change of nonimmigrant status, registry , and
 related waivers for this period. If you do not surrender for removal as required, you may also be criminally prosecuted under section 243 of the
 Immigration and Nationality Act (the Act).


                                                              Request for Prompt Hearing
 To expedite a determination in my case . I request this Notice to Appear be filed with the Executive Office of Immigration Review as soon as
 possible. I waive my right to a 10-<lay period prior to appearing before an immigration judge and request my hearing be scheduled.


 Before:
                                                                                                               (Signature of Respondent)


                                                                                                                         Date:
                           (Signature and Tille of Immigration Officer)



                                                                  Certificate of Service

  This Notice To Appear was served on the respondent by me on O7/12/20 1 9 , in the following manner and in compliance with section
   239(a)(1) of the Act.

        in person     D      by certified mail, returned receipt# _ _ _ __      requested     D    by regular mail

        Attached is a credible fear worksheet.

        Attached is a list of organization and attorneys which provide free legal services.

   The alien was provided oral notice in the             TURKISH
   consequences of ailure to appear as provided in section 240(b)(7) of the Act.

                                                                                                                                         Officer
                                                                                                   (Signature and Title of officer)



DHS Form 1-862 (5/11)                                                                                                                        Page 2 of 2



                                                                                                                                                            027
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.338 Page 29 of 57




                        UNITED STATES DEPARTMENT OF JUSTICE
                      EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
                          UNITED STATES IMMIGRATION COURT
                                 IMPERIAL, CALIFORNIA



   File: A201-683-167                                                        October 3, 2019

   In the Matter of


                                                    )
   YUSUF OZDEMIR                                    )        IN REMOVAL PROCEEDINGS
                                                    )
      RESPONDENT                                    )


   CHARGES:             Section 212(a)(7)(A)(ii) of the Immigration and Nationality Act, that
                        the immigrant, at the time of application for admission, was found
                        not in possession of a valid, unexpired immigrant visa, re-entry
                        permit. border crossing card, or other valid entry document required
                        by the Act, and a valid, unexpired passport or other suitable travel
                        document or document of identity and nationality, as required under
                        the regulations issued by the Attorney General.


   APPLICATIONS:        1-589 application for asylum, withholding of removal, and relief
                        under the Convention Against Torture.


   ON BEHALF OF RESPONDENT: Pro se

   ON BEHALF OF DHS: Tracy Klein



                      ORAL DECISION OF THE IMMIGRATION JUDGE
                 Respondent is a native and citizen of Turkey who entered the United

   States on or about May 23rd, 2019 by presenting himself at the Calexico, California port

   of entry. Respondent was placed into removal proceedings by the filing of the Notice to

   Appear on July 15, 2015. See Exhibit 1, so that 1 also includes the credible fear




                                                                                                028
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.339 Page 30 of 57




   interview and the border interview. Upon receipt of the Notice to Appear, the court

   issued a notice of first court date. See Exhibit 2. On August 8, 2019, respondent filed

   his asylum application along with some documents in support, which consisted primarily

   of medical documents and some identity documents for himself and his domestic

   partner. These are included, all collected as Exhibit 3. On September 6, 2019, the

   Department of Homeland Security filed its pre-hearing submission, which included

   country conditions reports for Turkey. See Exhibit 4. The court has also considered the

   sworn testimony of the respondent today in court.

                                   STATEMENT OF THE LAW

                 The burden of proof is on the respondent to establish that he is eligible for

   asylum or withholding of removal under Section 241 (b)(3) of the Act, or relief under the

   United Nations Convention Against Torture. The provisions of the REAL ID Act of 2005

   apply to the respondent's application.

                 To qualify for withholding of removal under Section 241(b)(3) of the Act,

   the respondent's facts must show past persecution or a clear probability that his life or

   freedom would be threatened in the country directed for removal because of his race,

   religion, nationality, membership in a particular social group, or political opinion.

                 To qualify for asylum under Section 208 of the Act, the respondent must

   show that he is a refugee within the meaning of Section 101 (a)(42). The definition of

   refugee includes a requirement that the respondent demonstrate either that he suffered

   past persecution or that he has a well-founded fear of future persecution in his country

   of nationality, on account of one of the five statutory grounds. The REAL ID Act

   specifies that the application must establish that one of the five ground was, or will be,

   at least one central reason for persecuting the applicant. To establish a well-founded

   fear of future persecution, the applicant must show (1) that he has a subjective fear of


   A201-683-167                                  2                         October 3, 2019

                                                                                                 029
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.340 Page 31 of 57




   persecution, and (2) that the fear has an objective basis. The well-founded fear

   standard required for asylum is more generous than the clear probability standard for

   withholding of removal. Finally, an applicant must demonstrate that asylum is

   warranted in the exercise of discretion.

                 An applicant for withholding of removal under the United Nations

   Conviction Against Torture bears the burden of proving that it is more likely than not that

   he would be tortured, as defined in the regulations if removed to the proposed country

   of removal. The torture must be inflicted by, or at the instigation of, or with the consent

   or acquiescence of, a public official or other person acting in an official capacity.

   Acquiescence requires that the public official have prior awareness of the activity and

   thereafter breach his or her legal responsibility to intervene to prevent such activity.

                 The court has applied the REAL ID Act requirements with respect to

   sustaining burden and determining credibility.

                 Persecution is harm, or harm threatened on account of a belief or trait held

   by or imputed to an alien, and the belief or trait must be protected under one of the five

   statutory grounds.

                 On page 5 of the respondent's application for asylum, he checks the box

   for a particular social group. While he has not designated a particular social group, the

   court has considered his testimony in the context of his particular social society, and

   also in light of the Board of Immigration Appeals cases _Matter of M-E-V-G-, 26 l&N Dec.

   227 (BIA 2014) and .Matter of W-G-R-, 26 l&N Dec. 208 (BIA 2014). According to the

   respondent's testimony, the court is assuming that his particular social group would be



                 Upon careful consideration of all the facts of the record, individually and

   cumulatively, the court makes the following determinations.


   A201-683-167                                  3                         October 3, 2019

                                                                                                 030
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.341 Page 32 of 57




                                          CREDIBILITY
                 The REAL ID Act of 2005 applies and thus, the court may, after

   considering the totality of the evidence and all relevant factors, base a credibility

   determination on the demeanor, candor, responsiveness of the applicant or witness, the

   inherent plausibility of the account, the consistency between oral and written

   statements, the internal consistency of such statements, consistency of such

   statements with other evidence in the record, and any inaccuracy or falsehood in such

   statements, or any other factor.

                 Regardless of whether an applicant is deemed credible, he has the burden

   to corroborate the material elements of the claim where the evidence is reasonably

   obtainable without advance notice from the court. In general, the weaker the applicant's

   testimony, the greater the need for corroborating evidence.

                 In this case, there were problems with the respondent's testimony. He

   has largely attributed those problems to the concussion that he maintains he sustained

                        . He had great difficulty remembering dates or sequences of

   events. He was non-responsive to several questions in that he did not answer the

   specific question asked him by the court or by the government. But the court has tried

   to do all of that through the assumption that the respondent does have some difficulty

   with his memory because of his concussion in 2018 and due to the respondent being

   visibly emotional and, the court assumes, under some stress during the trial itself. The

   court is not going to find that the respondent has a negative credibility finding, but the

   court will take the respondent's testimony with the weight it deserves and would note

   that there are some inconsistencies within the testimony that make it weaker than it

   might have been.

                                RESPONDENTS TESTIMONY

   A201-683-167                                  4                         October 3, 2019

                                                                                                031
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.342 Page 33 of 57




                    According to the respondent, in 2017,

                                              a blood test was done, it revealed that he was

   HIV-positive.

                                         His credible fear interview was a little confusing as

   to whether or not

              But regardless of that, it apparently all occurred at some point in 2017.




                    Respondent testified that perhaps one or two weeks -- at one point he said

   two or three weeks --




                                               At one point, he said that this would've been in

   the 10th, 11th, or 12th month of the year, which would've been October, November, or

   December. Respondent attributed his lack of specificity to a head injury he'd sustained

   later in 2018.




   A201-683-167                                  5                         October 3, 2019

                                                                                                  032
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.343 Page 34 of 57




   A201-683-167                        6                   October 3, 2019

                                                                                   033
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.344 Page 35 of 57




                                  .




              On cross-examination,




   A201-683-167                        7                   October 3, 2019

                                                                                   034
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.345 Page 36 of 57




                 Respondent did testify, although there were no details whatsoever, that

   his partner had had her own encounters,



                                            ANALYSIS.

                 It is respondent's burden to establish that he is entitled to asylum based

   on persecution on a protected basis. Persecution is harm or harm threatened on

   account of a belief or trait held by or -- I'm sorry -- or imputed to the alien, and the belief

   or trait must be protected under one of the five grounds. While the country conditions

   reports do indicate that many people do suffer persecution in Turkey, the court's looking

   specifically at the language in Exhibit 4 with regard to individuals with HIV status. There

   is a paragraph on that on pages 75 and 76 of the report that states, �Many persons with

    HIV/AIDS reported discrimination, access to employment, housing, public services and

   health care. The Cost of Living Association noted that the country lacked laws

   protecting persons with HIV/AIDS from discrimination and that there were legal

   obstacles to anonymous HIV testing. Due to pervasive social stigma against persons

   with HIV/AIDS, many individuals feared the results of HIV tests would be used against

   them and avoided testing. Whereas the rest of the country conditions reports reflect

   specific attacks and persecution of individuals based on other kinds of status, there's

   nothing in the country conditions reports that indicates that HIV-positive individuals have

   been attacked or persecuted on that basis. Further compounding the problem is that

   the respondent never reported to the authorities or sought the protection of the

   authorities                               . So, it's unknown whether or not the police or

   other authorities in Turkey could have assisted respondent f

   As the government has noted, this is underscored by the fact that when respondent




   A201-683-167                                   8                         October 3, 2019


                                                                                                     035
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.346 Page 37 of 57




   relocated outside of the neighborhood that he traditionally lived in, he did not report any

   encounters at that point.

                 With regard to the respondent's and his partner's travels to Chechnya and

   other countries, and the sale of the property in Chechnya to fund a trip to the United

   States, the court agrees with the government that it does look like that was a strategy to

   seek medical care predominantly, rather than an actual asylum claim. The claim of the

   respondent's partner is not in front of the court, so I don't know what her facts that she

   alleges were, but the court finds respondent has not carried his burden based on that

   and the fact that he did not seek assistance from the authorities at all and was able to

   safely live in other areas to address his problem. I don't find that it amounts to

   persecution, given the apparently complete lack of government actors in these

   proceedings. The court has also considered whether or not anything would amount to

   torture and because there's no government action involved in that regard, finds that

    respondent has not carried his burden on the Convention, either. I'll note that he did not

   check the box for the Convention on his application, but the court has considered

   whether he might be eligible.

                 The court does find respondent is a member of a particular social group of

                                             , but does not find that he's carried his burden

   to establish that such persons are persecuted. While they may suffer discrimination,

   there's no evidence of persecution and there's not sufficient evidence that he was

   persecuted by anyone that the authorities could not control or that the authorities are, in

   any way, complicit in such persecution. Therefore, respondent has not carried his

   burden to establish a well-founded fear of future persecution on a protected basis.

   While he has a subjective fear, and the court believes respondent is under stress and

   does not wish to return to Turkey, the court finds that his fear does not have an


   A201-683-167                                 9                         October 3, 2019


                                                                                                 036
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.347 Page 38 of 57




   objective basis, at least not in the record that's been provided by the respondent.

   Therefore, the respondents applications are going to be denied.

                                            ORDERS.

                 Respondent's applications for asylum, withholding of removal, and relief

   under the United Nations Convention Against Torture are denied.

                 Respondent is ordered removed from the United States to Turkey.

                 The respondent has reserved appeal of this decision, and will be given an

   appeal packet to be. His appeal in front of the Board of Immigration Appeals is due

   November 4th, 2019.

                 The above is an oral decision delivered in open court immediately

   following a trial on the merits, and should not be confused in form or format with a

   written decision the court might craft. The decision has been faithfully and dutifully

   translated into the Turkish language by the court's Turkish-language interpreter,

   although that language will not appear in the transcript.




                                             BARCUS, E. MARK
                                             Immigration Judge




   A201-683-167                                10                        October 3, 2019

                                                                                             037
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.348 Page 39 of 57

  U.S. Department of Justice                                   Decision of the Board of Immigration Appeals
  Executive Office for Immigration Review

  Falls Church, Virginia 22041


  File: A201-683-167 - Imperial, CA                            Date:
                                                                               MAR 2 3 2020
  In re: YusufOZDEMIR

  IN REMOVAL PROCEEDINGS

  APPEAL AND MOTION

  ON BEHALF OF RESPONDENT: Yolanda C. Felix, Esquire

  APPLICATION: Asylum; withholding ofremoval; Convention Against Torture;
               Remand


      The respondent, a native and citizen of Turkey, has appealed from the Immigration Judge's
  decision dated October 3, 2019, denying his applications for asylum, withholding ofremoval, and
  protection under the Convention Against Torture. Sections 208(b)(l)(A) and 24l(b)(3)(A) ofthe
  Immigration and Nationality Act, 8 U.S.C. §§ l 158(b)(l)(A) and 123l(b)(3)(A); 8 C.F.R.
  §§ 1208.16(c), 1208.18(a). The respondent also requests a remand of the proceedings to the
  Immigration Court. The appeal will be dismissed, and the motion will be denied.

      We review findings offact determined by an Immigration Judge, including credibility findings,
  under a "clearly erroneous" standard. 8 C.F.R. § 1003.l(d)(3)(i). We review questions of law,
  discretion, and judgment and all other issues in appeals from decisions of Immigration Judges
  de novo. 8 C.F.R. § 1003.l(d)(3)(ii).

      We adopt and affirm the decision ofthe Immigration Judge. Matter ofBurbano, 20 l&N Dec.
  872, 874 (BIA 1994). The Immigration Judge found the respondent to be credible (IJ at 4). The
  respondent did not show that the Turkish government was unable or unwilling to control
                                                                                     , and his allegation
  on appeal that                                                 was not supported by the evidence (IJ
  at 8-9; Tr. at 40, 52, 54-55, 62-65; Exh. 4). See Bringas-Rodriguez v. Sessions, 850 F.3d 1051,
  1062-1076 (9th Cir. 2017) (en bane) (discussing "unable or unwilling" standard). The respondent,
  who did not establish past persecution by the government or by individuals the government is
  unwilling or unable to control, also did not meet his burden to establish that he could not reasonably
  be expected to relocate within Turkey in order to avoid persecution (IJ at 7-9; Tr. at 58-60).
  8 C.F.R. § 1208.13(b)(3)(i); MatterofM-Z-M-R-, 26 I&N Dec. 28, 35-36 (BIA 2012) (stating that
  "where persecution has not been established, the applicant bears the burden of establishing that
  relocation would not be reasonable unless the persecution is by a government or is government
  sponsored").

      The respondent, who did not establish the lower burden ofproofapplicable to asylum, also did
  not establish a claim to withholding ofremoval, which carries a higher burden ofproof. 8 C .F.R.
  § 1208.16(b). The Immigration Judge separately considered the respondent's application for
  protection under the Convention Against Torture. The Immigration Judge's finding that the
  respondent has not shown a likelihood that he will be tortured "by or at the instigation of or with
  the consent or acquiescence of a public official or other person acting in an official capacity"
                                                                                                              038
,   Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.349 Page 40 of 57


                .
      A201-683-167

           I
      is supported by the record. 8 C.F.R. § 1208.18(a)(l); Vitug v. Holder, 723 F.3d 1056, 1063
      (9th Cir. 2013).

          Nor has the respondent shown that remand is warranted for the Immigration Judge to hold a
      competency hearing (Respondent's Br. at 9-13). Although aliens in removal proceedings are
      presumed to be competent,when indicia of incompetency are present,an Immigration Judge must
      make a competency determination. Maller ofJ-S-S-, 26 l&N Dec. 679, 681 (BIA 2015); Maller
      of M-A-M-, 25 l&N Dec. 474, 477, 480-81 (BIA 2011). "An alien is competent for purposes of
      immigration proceedings if he or she has a rational and factual understanding of the nature and
      object of the removal proceedings,can consult with an attorney or representative if there is one,
      and has a reasonable opportunity to examine and present evidence and cross-examine witnesses. ·•
      Matter of J-S-S-, 26 I&N Dec. at 681, citing Matter of M-A-M-, 25 l&N Dec. at 479; see also
      Salgado v. Sessions, 889 F.3d 982,989 (9th Cir. 2018). Allegations of incompetency which relate
      solely to poor memory and do not reflect credible evidence of an inability to comprehend or
      meaningfully participate in the proceedings do not constitute indicia of incompetency. Salgado v.
      Sessions, 889 F.3d at 989.

          Here, the respondent exhibited poor memory as the result of a concussion he had suffered a
      year or so earlier (IJ at 4; Tr. at 26, 35,45-47; Exh. 1, Credible Fear Interview at 5-6; Record of
      Sworn Statement at 2, 5-6), but he does not claim to suffer from mental illness and did not exhibit
      an inability to comprehend or meaningfully participate in the proceedings such that indicia of
      mental incompetency was exhibited. Salgado v. Sessions, 889 F.3d at 989. Accordingly,a remand
      for the purpose of a competency hearing is unwarranted.

          Nor has the respondent shown that interpretation of the proceedings was faulty (Respondent's
      Br. at 14-15). The respondent did not object to the accuracy of the interpreter at the hearing,
      and he has not shown on appeal that the interpreter did not perform competently. See
      Matter of Gomez-Beltran, 26 l&N Dec. 765, 769 (BIA 2016), aff'd, Gomez-Beltran v. Barr,
      792 F. App'x 498 (9th Cir. Feb. 5, 2020). The respondent's brief states that he explained his
      Kurdish identity to the court,but it is not in the transcript (Respondent's Br. at 15). However, the
      respondent did not provide an affidavit attesting to that purported error or any other errors by the
      interpreter.

          The respondent also has not shown any violation of his statutory right to counsel pursuant to
      section 292 of the Act, 8 U.S.C. § 1362. On July 12, 2019, the respondent was personally served
      with the Notice to Appear which informed him that he may be represented, at no expense to the
      government,by an attorney or other individual authorized and qualified to represent persons before
      the Immigration Court and was accompanied by a list of organizations and attorneys which provide
      free legal services (Exh. 1). On July 15,2019,the respondent was served with a Notice of Hearing
      containing the same advisals. At the July 25,2019, hearing, the Immigration Judge informed the
      respondent that he may be represented by counsel (IJ at 2-3), and the respondent was served with
      a Notice of Hearing containing the same information. The hearing was reconvened on July 30,
      2019, and proceedings were continued to give the respondent more time to locate an attorney
      (Tr. at 10-11). The respondent was again served with a Notice of Hearing containing the same
      information regarding counsel. A hearing was held on September 3, 2019, following which the


                                                      2
                                                                                                             039
    Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.350 Page 41 of 57
f


      A201-683-167

           I
      respondent was served with a Notice of Hearing containing the same information regarding
      counsel.

          On October 3, 2019, more than 2 months after he was placed in removal proceedings and
      informed of his right.to representation by counsel,the respondent appeared without counsel for his
      merits hearing. We find no violation of the respondent's right to counsel. See United States
      v. MorieI-Luna, 585 F.3d 1191, 1201 (9th Cir. 2009) (Immigration Judges are "not obligated to
      grant indefinite continuances if [petitioner] did not produce counsel but refused to waive his
      right").

          We have considered the respondent's remaining arguments regarding the conduct of the
      hearing,but the record reflects that the respondent received a full and fair hearing. The respondent
      has now proffered copies of pictures which he had been unable to produce before the Immigration
      Court because they were on his mobile phone, which was in the custody of Immigration and
      Customs Enforcement (ICE) (Tr. at 24; Tab A; Respondent's Br. at 17-20). However, a remand
      to consider this evidence is unwarranted. The respondent's testimony concerning
                                                  was accepted as credible, and photographs documenting
      the harm would not change the result in this case. See Lata v. INS, 204 F.3d 1241, 1236
      (9th Cir. 2000) (stating that in order to prevail on a due process challenge, an alien must show
      error and prejudice); Matter o/Coe/ho, 20 l&N Dec. 464 (BIA 1992) (moving party must satisfy
      the "heavy burden" of establishing that if proceedings were remanded, the new evidence would
      likely change the result in the case). Accordingly, the appeal will be dismissed, and the motion
      will be denied.

          ORDER: The respondent's appeal is dismissed.

         FURTHER ORDER: The motion to remand is denied.

          NOTICE: If a respondent is subject to a final order of removal and willfully fails or refuses to
      depart from the United States pursuant to the order, to make timely application in good faith for
      travel or other documents necessary to depart the United States,or to present himself or herself at
      the time and place required for removal by the Department of Homeland Security,or conspired to
      or takes any action designed to prevent or hamper the respondent's departure pursuant to the order
      of removal, the respondent shall be subject to a civil monetary penalty of up to $799 for each day
      the respondent is in violation. See Section 274D of the Immigration and Nationality Act, 8 U.S.C.
      § 1324d; 8 C.F.R. § 280.53(b)(14).




                                             FOR THE BOARD




                                                       3
                                                                                                             040
      Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.351 Page 42 of 57
                                             DEPARTMENT OF HOMELAND SECURITY
                                             U.S. Immigration and Customs Enforcement

                                            NOTICE TO EOIR: ALIEN ADDRESS
Date: 04/09/2020

To:    Enter Name of BIA or Immigration Court I-830   Board of Immigration Appeal
       Enter BIA or Immigration Court Three Letter Code@usdoj.gov BIA
From: Enter Name of ICE Office Immigration and Customs Enforcement
       Enter Street Address of ICE Office 1564 Gateway Road
       Enter City, State and Zip Code of ICE Office Calexico, CA 92231
Respondent:     Enter Respondent's Name OZDEMIR, Yusuf
                Alien File No: Enter Respondent's Alien Number   A#201-683-167


 This is to notify you that this respondent is:
     Currently incarcerated by federal, state or local authorities. A charging document has been served on the respondent and
 an Immigration Detainer-Notice of Action by the ICE (Form I-247) has been filed with the institution shown below. He/she is
 incarcerated at:
 Enter Name of Institution where Respondent is being detained
 Enter Street Address of Institution where Respondent is being detained
 Enter City, State and Zip code of Institution where Respondent is being detained
 Enter Respondent's Inmate Number

 His/her anticipated release date is Enter Respondent's Anticipated Release Date.

       Detained by ICE on Enter Date Respondent was Detained by ICE at: 05/27/2019
 Enter Name of ICE Detention Facility where Respondent is being detained
 Enter Street Address of ICE Detention Facility where Respondent is being detained


 Enter City, State and Zip Code of ICE Detention Facility where Respondent is being detained


      Detained by ICE and transferred on Enter Date Respondent was transferred to:
 Enter Name of ICE Detention Facility where Respondent has been transferred
 Enter Street Address of ICE Detention Facility where Respondent has been transferred


 Enter City, State and Zip Code of ICE Detention Facility where Respondent has been transferred


      Released from ICE custody on the following condition(s):
         Order of Supervision or Own Recognizance (Form I-220A)
         Bond in the amount of Enter Dollar Amount of Respondent's Bond
         Removed, Deported, or Excluded
         Other

 Upon release from ICE custody, the respondent reported his/her address and telephone number would be:
 Enter Respondent's Street Address
 Enter Respondent's City, State and Zip Code San Diego, CA
 Enter Respondent's Telephone Number (including area code)

      I hereby certify that the respondent was provided an EOIR-33 Form and notified that they must inform the Immigration Court
 of any further change of address.

 ICE Official: Enter Your First, Last Name and Title       M. Williams          Deportation Officer

                                                                                                            ICE Form I-830E (09/09)
                                                                                                                                   041
      Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.352 Page 43 of 57


U.S. Department of Homeland Security                             Subject ID :                                                            Record of Deportable/Inadmissible Alien
Family Name (CAPS)                                                          First                                     Middle                                            Sex            Hair           Eyes         Cmplxn
                                                                                                                                                                       F
Country of Citizenship                                                       Passport Number and Country of Issue                    File Number                        Height         Weight         Occupation
RUSSIA                                                                                   RUSSIA
U.S. Address                                                                                                                                                            Scars and Marks
                                          San Diego, CALIFORNIA,
Date, Place, Time, and Manner of Last Entry                                                                                      Passenger Boarded at                   F.B.I. Number             Single
                                                                                                                                                                                                  Y
                                                                                                                                                                                                  Divorced         Married
05/23/2019 16:12, CAL, FOOT                                                                                                      See Narrative                                                    Widower          Separated
Number, Street, City, Province (State) and Country of Permanent Residence                                                                                              Method of Location/Apprehension
                                                                                                                                                                       ISP NA
Date of Birth                                                                                   Date of Action                   Location Code                          At/Near                 Date/Hour
                                               Age:                                                                    CAL/SND                                         CAL                      05/23/2019 13:26
                                                                                              05/26/2019
City, Province (State) and Country of Birth                                                  AR X   Form : (Type and No.) Lifted Not Lifted                             By
                   RUSSIA
NIV Issuing Post and NIV Number                                                                Social Security Account Name                                             Status at Entry               Status When Found


Date Visa Issued                                                                               Social Security Number                                                   Length of Time Illegally in U.S.


Immigration Record                                                                                                    Criminal Record
NEGATIVE                                                                                                             None Known
Name , Address, and Nationality of Spouse (Maiden Name, if Appropriate)                                                                                                Number and Nationality of Minor Children
                                                                                                                                                                       None
Father’s Name, Nationality, and Address, if Known                                                                                Mother’s Present and Maiden Names, Nationality, and Address, if Known


Monies Due/Property in U.S. Not in Immediate Possession                                               Fingerprinted?      X    Yes      No    Systems Checks          Charge Code Words(s)
                                                                                                                                             See
None Claimed                                                                                                                                 Narrative                 See Narrative
Name and Address of (Last)(Current) U.S. Employer                                                      Type of Employment                                Salary                    Employed from/to

                                                                                                                                                                              Hr
Narrative (Outline particulars under which alien was located/apprehended. Include details not shown above regarding time, place and manner of last entry, attempted entry, or any other entry, and
elements which establish administrative and/or criminal violation. Indicate means and route of travel to interior.)
FIN:                                                                                Left Index fingerprint                                              Right Index fingerprint




Subject Health Status
----------------


Current Criminal Charges
------------------------
05/23/2019 - 8 USC 1182 - ALIEN INADMISSIBILITY UNDER SECTION 212


Current Administrative Charges

...(CONTINUED ON I-831)

                                                                                                                                 MARIO IBARRA
                                                                                                                                 CBPO
Alien has been advised of communication privileges                                                 (Date/Initials)                                 (Signature and Title of Immigration Officer)
Distribution:                                                                                                    Received: (Subject and Documents)                (Report of Interview)

FILE                                                                                                                Officer:    MARIO IBARRA

                                                                                                                    on:   May 26, 2019                                                             (time)
BOARD
                                                                                                                    Disposition:
                                                                                                                                     Expedited Removal with Credible Fear
COPY                                                                                                                Examining Officer:        JOSE CORONADO

                                                                                                                                                                                              Form I-213 (Rev. 08/01/07)



                                                                                                                                                                                                                            042
        Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.353 Page 44 of 57
                                                                                          I-213
U.S. Department of Homeland Security                         Continuation Page for Form ___________________

Alien’s Name                                   File Number                Date
                                                                             05/26/2019
                                        Event No:
------------------------------
05/23/2019 - 212a7AiI - IMMIGRANT WITHOUT AN IMMIGRANT VISA


Previous Criminal History
-------------------------------------
Subject has no criminal history

BOARDED AT
---------------------
CALEXICO


Records Checked
----------------
ATS-P Neg
CIS Neg
EARM Neg
IAFIS Neg
CCD Neg
NCIC Neg
TECS Neg



SECTION CODES
------------
904

null:
On May 23rd, 2019 at approximately 1100 hours,                with DOB (          ) arrived
at the Calexico West Port of Entry.         identified herself using her Russian passport
           to CBPO Hernandez and requested asylum.

In secondary a personal search was conducted on          approved by SCBPO Hernandez,
conducted by CBPO A. Hernandez and witnessed by CBPO Rojo, with negative results.
was then escorted to the Admissibility Enforcement Unit (AEU) office for further processing.

On or about on May 26th 2019, in the AEU office,         was put under oath using Compass
Language interpreter ID# 324637 stated to CBPO Ibarra she was born in           Russia, and
lived in Turkey.

            stated he wanted to apply for asylum because
                                                        .         stated that because Turkey
                                                     It should be noted that         was
never actually harmed only harassed                        .         stated that she did not
go to any other country in the European continent because she lacked the funds to do so. It
should be noted that even though Europe is closer to Turkey,          managed to get the
necessary funds to come to the United States which is farther than Europe.          also
stated that she was never in any shape or form being persecuted from Turkey or Russia
because of her religious beliefs or political views.          also stated that she is not
sure if she would be harmed but she claimed fear if she was returned back to her native
Russia.         stated that her true intention in entering the United States is to get a

Signature                                                      Title
                                MARIO IBARRA                                       CBPO


                                                                                   2
                                                                                 ______       3
                                                                                        of _______ Pages

Form I-831 Continuation Page (Rev. 08/01/07)

                                                                                                              043
        Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.354 Page 45 of 57
                                                                                          I-213
U.S. Department of Homeland Security                         Continuation Page for Form ___________________

Alien’s Name                                   File Number                Date
                                                                             05/26/2019
                                        Event No:
cure from her disease and live a normal life.


Disposition:                was found to be inadmissible into the U.S. pursuant to section
212(a) (7) (A) (i) (I) Intended Immigrant of the Immigration and nationality Act as amended.
         was processed for an Expedited Removal pending a Credible Fear interview under the
provision of section 240 on the INA. Forms I-860 and M-444 were executed.         expressed
fear of harm and fear of persecution if returned to her country of origin Russia.


Other Identifying Numbers
-------------------------------------
ALIEN-
Other-
Other-




Signature                                                      Title
                                MARIO IBARRA                                       CBPO


                                                                                   3
                                                                                 ______       3
                                                                                        of _______ Pages

Form I-831 Continuation Page (Rev. 08/01/07)

                                                                                                              044
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.355 Page 46 of 57


                                           DEPARTMENT OF HOMELAND SECURITY


                                                      NOTICE TO APPEAR


 In removal proceedings under section 240 of the Immigration and Nationality Act:

                                                                                               File No:
 In the Matter of:
 Respondent: ___________ ____:                                              " - - - - - - - - - - - - - - currently residing at:
      c/o DHS MTC , IRDF , 1572 Gateway Road, Calexico , CA 92231                                       +l (760) 618-7200
                        (Number, street, city and ZIP code)                                          (Area code and phone number)
                                                                                                                      c::                    CJ
                                                                                                                                             n,
 ~    You are an arriving alien .                                                                                    '.f)
                                                                                                                                             ~

 D    You are an alien present in the United States who has not been admitted or paroled.
 D    You have been admitted to the United States, but are removable for the reasons stated below.             r ."'' - ~... r-
                                                                                                                                             - ·---
                                                                                                                                  L l
The Department of Homeland Security alleges that you:
                                                                                                                        J         -   ·
 1 . You are not a citizen or national of the United States;                                                   . . .- ·'          co
 2. You are a native of RUSSIA and a citizen of RUSSIA;                                                                                     ·- I
                                                                                                                                  c::,      ,-,
                                                                                                                                            (T)
 3. You applied for admission at the Calexico , CA . West Port of Entry on or about May
 23 , 2019.

 4. You did not t hen possess or pre sent a valid une xpired immigrant visa , ree ntry
 ?ermit, border crossing card , or other valid entry document as r equir ed b y the
 Immigration and Na tionality Act .

 On the basis of the foregoing, it is charged that you are subject to removal from the United States pursuant to the follov.ring
 provision(s) of law:
 212{a) (7) (A) {i) {I) of the Immigration and Nationality Ac t {Act), as amended , as an
 immigrant who, a~ the time of application for admission , is not i n possession of a
 valid unexpired immigrant visa, r eentry permit , border crossing card , or other valid
 entry document required by the Act , and a valid unexpired passport, or other suitable
 travel document , or documen t of identity and nationality as required under the
 regulations issued by the Attorney General under section 2ll{a) of the Act.

 G,:·J ;,1is notice is being issued after an asylum officer has found that the respondent has demonstrated a crediblP. fenr of
       per~~cution or torture.
 D    Sedi0,, ;.25(b)(1) order was vacated pursuant to:        0    8CFR 208.30      0    8CFR 235.3(b)(5)(iv)


 YOU ARE ORDERED to appear before an immigration judge of the United States Department of Justice at:



 on           TED             at _ __ T~B~D--~                            ould not be removed from the United States based on the
             (Date)                   (Time)                                                                G. PACHECO, SDDO
 charge(s) set forth above.                                                                                 ~

 Date: 07/11/ 2019                                                             Cale xico , CA
                                                                                 (City and State)


OHS ~orm 1-862 (5/11)                            See reverse for important information                                                    Page 1 of2



                                                                                                                                                       045
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.356 Page 47 of 57


                                                                   Notice to Respondent

 Warning: Any statement you make may be used against you in removal proceedings.

 Alien Registration : This copy of the Notice to Appear served upon you is evidence or your alien registration while you are under removal
 proceedings. You are required to carry it with you at all times.

 Representation: If you so choose. you may be represented in this proceeding, at no expense to the Government, by an attorney or other individual
 authorized and qualified to represent persons before the Executive Office for Immigration Review, pursuant to 8 CFR 1003.16. Unless you so
 request, no hearing will be scheduled earlier than ten days from the date of this notice , to allow you sufficient time to secure counsel. A list of
 qualified attorneys and organizations who may be available to represent you at no cost will be provided with this notice.

 Conduct of the hearing: At the time of your hearing, you should bring with you any affidavits or other documents, which you desire to have
 considered in connection with your case. If you wish to have the testimony of any witnesses considered, you should arrange to have such witnesses
 present at the hearing.

 At your hearing you will be given the opportunity to admit or deny any or all of the allegations in the Notice to Appear and that you are inadmissible
 or removable on the charges contained in the Notice to Appear. You will have an opportunity to present evidence on your own behalf, to examine
 any evidence presented by the Government, to object, on proper legal grounds. to the receipt of evidence and to cross examine any witnesses
 presented by the Government. At the conclusion of your hearing, you have a right to appeal an adverse decision by the immigration judge.

 You will be advised by the immigration judge belore whom you appear of any relief from removal for which you may appear eligible including the
 privilege of departure voluntarily. You will be given a reasonable opportunity to make any such application to the immigration judge.

 Failure to appear: You are required to provide the OHS, in writing, with your full mailing address and telephone number. You must notify the
 Immigration Court and the Department of Homeland Security immediately by using Form EOIR-33 whenever you change your address or telephone
 number during the course of this proceeding. You will be provided with a copy of this form. Notices of hearing will be mailed to this address. If you do
 not submit Form EOIR-33 and do not otherwise provide an address at which you may be reached during proceedings, then the Government shall not
 be required to provide you with written notice of your hearing . If you fail to attend the hearing at the time and place designated on this notice, or any
 date and time later directed by the Immigration Court, a removal order may be made by the immigration judge in your absence, and you may be
 arrested and detained by the OHS.

 Mandatory Duty to Surrender for Removal: If you become subject to a final order of removal. you must surrender for removal to your local OHS
 office, listed on the inteme~ at http://www jce goylcontacUero, as directed by OHS and required by statute and regulation. Immigration regulations at
 8 CFR 1241.1 define when thP. removal order becomes administratively final. If you are granted voluntary departure and fail to depart the United
 States as required, fail to post a bond in connection with voluntary departure, or fail to comply with any other condition or term in connection with
 voluntary departure, you must surrender for removal on the next business day thereafter. If you do not surrender for removal as required. you will be
 ineligible for all forms of discretionary relief for as long as you remain in the United States and lor ten years after departure or removal. This means
 you will be ineligible for asylum. cancellation of removal, voluntary departure. adjustment of status. change of nonimmigrant status. reqistry, and
 related waiver$ for this period. If you do not surrender for removal as required, you may also be criminally prosecuted under section 243 of the
 Immigration and Nah'Jnality Act (the Act).


                                                             Request for Prompt Hearing
 To expedite a dP.termination in my case, I request this Notice to Appear be filed with the Executive Office of Immigration Review a5 soon as
 possible. : waive my right to a 10-day period prior to appearing b&forc ari immigration judge and request my hearing be scheduletl.


 Before:
                                                                                                                (Signature of Respondent)


                                                                                                                         Date:
                          (Signature and Title of Immigration Officer)


                                                                   Certificate of Service

  This Notice To Appear was served on the respondent by me on            O7/12/2 0 1 9 , in the following manner and in compliance with section
  239/a)(1) of the Act.

   lxJ   in person     D    by certified mail. returned receipt#
                                                                   - - ---- requested           D   by regular mail

   [R]   Attached is a credible fear worksheet.

   [8J   Attached is a list of organization and attorneys which provide free legal services.

                                        n the                Ru ssian                  language of the                ,0f his or her hearing and of the
                                         s provided in section 240(b)(7) of the Act.




OHS Form 1-862 (5/11)                                                                                                                          Page 2 of 2




                                                                                                                                                              046
      Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.357 Page 48 of 57
                                             DEPARTMENT OF HOMELAND SECURITY
                                             U.S. Immigration and Customs Enforcement

                                            NOTICE TO EOIR: ALIEN ADDRESS
Date: 04/09/2020

To:    Enter Name of BIA or Immigration Court I-830   Board of Immigration Appeals
       Enter BIA or Immigration Court Three Letter Code@usdoj.gov BIA
From: Enter Name of ICE Office Immigration and Customs Enforcement
       Enter Street Address of ICE Office 1564 Gateway Road
       Enter City, State and Zip Code of ICE Office Calexico, CA 92231
Respondent:     Enter Respondent's Name
                Alien File No: Enter Respondent's Alien Number   A#


 This is to notify you that this respondent is:
     Currently incarcerated by federal, state or local authorities. A charging document has been served on the respondent and
 an Immigration Detainer-Notice of Action by the ICE (Form I-247) has been filed with the institution shown below. He/she is
 incarcerated at:
 Enter Name of Institution where Respondent is being detained
 Enter Street Address of Institution where Respondent is being detained
 Enter City, State and Zip code of Institution where Respondent is being detained
 Enter Respondent's Inmate Number

 His/her anticipated release date is Enter Respondent's Anticipated Release Date.

       Detained by ICE on Enter Date Respondent was Detained by ICE at: 05/28/2019
 Enter Name of ICE Detention Facility where Respondent is being detained
 Enter Street Address of ICE Detention Facility where Respondent is being detained


 Enter City, State and Zip Code of ICE Detention Facility where Respondent is being detained


      Detained by ICE and transferred on Enter Date Respondent was transferred to:
 Enter Name of ICE Detention Facility where Respondent has been transferred
 Enter Street Address of ICE Detention Facility where Respondent has been transferred


 Enter City, State and Zip Code of ICE Detention Facility where Respondent has been transferred


      Released from ICE custody on the following condition(s):
         Order of Supervision or Own Recognizance (Form I-220A)
         Bond in the amount of Enter Dollar Amount of Respondent's Bond
         Removed, Deported, or Excluded
         Other

 Upon release from ICE custody, the respondent reported his/her address and telephone number would be:
 Enter Respondent's Street Address
 Enter Respondent's City, State and Zip Code San Diego,
 Enter Respondent's Telephone Number (including area code)

      I hereby certify that the respondent was provided an EOIR-33 Form and notified that they must inform the Immigration Court
 of any further change of address.

 ICE Official: Enter Your First, Last Name and Title       M. Williams          Deportation Officer

                                                                                                            ICE Form I-830E (09/09)
                                                                                                                                   047
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.358 Page 49 of 57


                                                                                    f.nfr1rcc1J1.:111 ,mJ R1:mumf 011rrCJTiu1u

                                                                                    L .S. D~punnieu t uf Hurnt'huul St•co ri l~
                                                                                    ~llll I '.'th !=it.r,·,,( ~ \V
                                                                                    W ;;hingt ·n. O,('. :w -36


                                                                                    U.S. Immigration
                                                                                    and Customs
                                                                                    Enforcement
                                                     M.irch J.7, 202{)

  M ~IvlOR AND UM · OR:                Derentiun Wardens and upcrintendents

  l11RO Uli :                          Fidd ()I lice Directors     /"7A                        _
  f.ROM:                                ,nr1quc M. L u c e r o ~ / ~
                                        •xecutive Assoc imc Director
                                       Enforccmcnl und Remo val Opcrtltions

  SUHJE ·1:                             ,icmorattdum on Corona itus          rnscase 10J CJ (COVlD-19)
                                       Action Ph:m. Revision 1


  B. ckurOLmd:

    .S. lm.m igrntiu11 and Customs EnJon.;ement (ICE) continues lo monilor lhu spreac.l uf
  Corona irus Disease 20 L9 ( :ov ID-19) .md to work in c nj uudi n with s kct U.S.
  Department of l lomdand ct urity (DH ) omponcnt leadership and the Aeling Secretary t
  implemenl a mitiga( on strategy.

  To ensure ,::i unified and pre entativc response, thl! ICE nforcemcnt and lemo al OpLsrations
  (ERO}, ICE Heulth St;:rYic • Corps (II lSCJ1 Custody Management Division ~md ricld
  Opern1iom, a1 providing il!L: fullo, t11g gu idu11i.:c. The combinaiion of a dense and highl
                   J




  transient leta ·ned populatio n presents 11nique ehallenges for ICE efforts to mitigate the risk or
  infoction and transmission.      n.s~q11untly , lhc:e m:;u~ur · \ •ere developed to reduce l'Xposur~
  lo COVID- 19. prmcct the d~tained population. nnd opLimi'le emp loyee h al1h, ml avt1ilabjJjty
  for uuty.

  This mvnwrundurn onl applies to I IS -~tafft:d nnd non- II ISC'-sl nfftcl, l E·uedi atcd
  facilitie s. For intergo 1emmcntal pa1111crs and 11011-d~dicmc<l facili ties. ICE dc.:ftrs to local. slate-.
  iribal, tcrri1orial. ,tnd federal public bcn llh policies and mnhori1ics, including adherence with
   ·1atc la ws n com mu icable disease r ' porting, but recommends a ·t ions cont.ained in this
  mcmoran :ium b ·onsidcre I ns b t practice:. Question!:i and concl'trts relnttd to the following
  Action Plan     can be nddressc.:d   to: I   r            1J2.1t)ic   .dhs.goY.

  Please sec Lhe reee11ll>1•issued CenlCrs         ror
                                           Discusc Control nnd }>ruventio11 (CDC) Im                                 m
  Guidance: Mnnfl-in~ COVIU-19 in Correctionul/ etcolinn F a 1 ·_1i .,1 for nddilional
  informatioi1.




                                                                                                                                   048
                                                                                                                                  060
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.359 Page 50 of 57
  Memorandum on Coronavirus Disease 2019 (COVID-19) Action Plan, Revision I
  Page2


  Action Plan:

  STAFF HIRING: Wardens and facility staff should continue to meet any personnel staffing
  plan and staffing criteria outlined in the Performance Work Statement (PWS) and terms and
  conditions of their negotiated contract or agreement for medical staff and guard services.
  Facilities are expected to be appropriately staffed to meet established work schedules, rest
  periods, and to ensure the delivery of detainee medical and mental health care as it relates to the
  continualJy evolving impact of COVID- 19.

  LOGISTICS: Wardens and Facility Administrators should assess their inventories of food,
  medicine, cleaning supplies, personal protective equipment (PPE), and facility operational
  practices, and consistently maintain services and supplies to assure the safety, security,
  health, and well-being of ICE detainees. Facilities should have updated pandemic plans and
  policies as well as established quarantine and/or isolation areas within their facilities in the
  event they are needed. Alcohol-based hand sanitizer with at least 60 percent alcohol should
  be available in visitor entrances, exits, and waiting areas. In addition, alcohol-based hand
  s&nitizer should be made available to staff and detainees in the secure setting to the maximum
  extent possible.

 SOCIAL VISITATION/I'ELEPHONIC COMMUNICATION: As of March 13, 2020,
 social visits to/with ICE detainees at all detention facilities are suspended until further notice
 in order to mitigate the potential introduction of COVID-19 into the facilities. ICE recognizes
 the considerable impact of suspending personal visitation, and requests maximizing detainee
 use of teleconferencing, video visitation (e.g., Skype, FaceTime), email, and/or tablets, with
 extended hours where possible.

 Detention facilities should make a timely effort to identify indigence in the detainee
 population. A detainee is considered "indigenf' if he/she has less than $15.00 in his/her
 account for ten days. These detainees must be afforded the same telephone access and related
 privileges as other detainees, Each facility must ensure all detainees are able to make calls lo
 the ICE-provided list of free legal service providers and consulates at no charge to the detainee
 or the receiving party, and that indigent detainees may request a call to immediate family or
 others in personal or family emergencies or on an as-needed basis to maintain community ties.

  LEGAL VISITS: Detainee access to legal representatives remains a paramount requirement
  and should be accommodated to the maximum extent practicable. Legal visitation must
  continue unless determined to pose a risk to the safety and security of the facility.

 Non-contact legal visitation (e.g., Skype or teleconference) should be offered first to limit
 exposure to ICE detainees, but in person contact should be pennitted if determined essential
 by the legal representative. Prior to the in-person visit, the legal representative must undergo
 the same screening required for staff entry into the facility. The ultimate legal visit approving
 authority lies with the Warden or Facility Administrator; however, the facility should notify
 its local Field Office Director as soon as possible of any denied legal visits.

  LEGAL RIGHTS GROUP PRESENTATIONS: Government-sponsored Legal Orientation
  Programs (LOPs), carried out by the Department of Justice Executive Office for Immigration
  Review (EOIR) and authorized by congressional appropriations, currently operate at a limited

                                                                                                        061
                                                                                                         049
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.360 Page 51 of 57
  Memorandum on Coronavirus Disease 2019 (COVID-19) Action Plan, Revision l
  Page3

  number of detention sites, and may continue to conduct detainee presentations. No more than

  four LOP presenters may be allowed in the facility at any time and must undergo the same
  screening required for staff entry into the facility. Non-LOP legal rights group presentations
  offered by volunteers are suspended until further r\Otice.

 STAFF-DETAINEE COMMUNICATION VISITS: Field Office Directors should remain
 aware that detainees may experience increased feelings of fear and confusion during this time.
 Regular communication with staff is particularly important. Detainees should have frequent
 opportunities for infonnal contact with facility managerial and supervisory staff and with ERO
 field office staff.

  Field Office Directors should monitor both facility staff and ERO officers to ensure they
  continue to interact with detainees. ICE staff-detainee conununication may be conducted in-
  person (with appropriate risk reduction protocols to protect ERO officers, detainees, and facility
  staff) or through non-contact visitation using videoconferencing, phone calls, e-mail, or other
  communication services.

  CONTRACTORS: Contractors performing essential services or maintenance on essential
  systems in ICE detention facilities must continue to be provided facility access and must
  undergo the same screening required for staff entry into the facility. Examples of essential
  services include medical and mental health services, telephone access, cleaning, laundry, waste
  disposal, and critical infrastructure repairs.

  Facility annual inspections by the ICE inspections contractor, The Nakamoto Group, are
  suspended for 30 days from the issuance date of this memorandum.

  VOLUNTEERS: Volunteer visits to ICE detention facilities are suspended until further notice
  unless approved by the Assistant Directors for Field Operations and Custody Management.
  The only exception is the facility Chaplain, who may continue to offer availability for
  individual and group pastoral care but must undergo the same screening required for staff
  entry into the facility. Other volunteers., contractors, and community groups that augment
  and enhance the religious program are suspended until further notice to reduce the risk of
  possible transmission of CO VID-19 to detainees.

  TOURS: Facility tours are suspended until further notice, excluding Members of Congress,
  Congressional Member Delegations (CODELs), and Congressional Staff Delegations
  (STAFFDELs) who will not be prevented from accessing facilities for the purpose of
  conducting oversight. To safeguartl visitors, detainees, ICE and facility staff1 congressional
  visitors may be subject to special screening procedures congruent with staff facility entry
  screening. Congressional visitors should be advised of standard hygiene practices to help
  prevent the spread of disease (i.e., washing hands, avoiding close contact) and should be made
  aware of available hand washing stations within the facility.

  STAFF TRAINING: All ERO in-person staff training related to the ICE detention standards
  or facility compliance is suspended until further notice, including conferences, Contracting
  Officer Representative (COR) training, and Field Office Compliance Training. Wardens and
  Facility Administrators will determine the training schedule for facility staff. All
  staff licenses and certifications shall be maintained.

                                                                                                       062
                                                                                                        050
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.361 Page 52 of 57
  _Memorandum on Coronavirus Disease 20 19 (COVID-19) Aclion Plan, Revision 1
  Page 4

  SCREENJNG OF FACJL ITY STAFF: Enhanced health scrocni11g of both ICE and facility
  staff shou ld be implemented by [CE detention facilities in geographic areas wilh ''sustained
  community transmission:· These geographicnl areas are dctl!nnincd by 1he CDC and
  information is available at:
  Imps://\\ \\W.l!dc.e-m /coronm irus/20 I9-ncQ\·/cuses-in-us. html. Health screening includes self-
  reporting symptoms associated with COV ID- 19 infection and a temperature check.

  Wardens and Facility Administrators in those ge-ographical areas should collaborate with
  their Health Services i\dmini strator to designate a trained staff member available on all shifts
  to conduct verbal scr~ening am.I record tempt.:ralurc checks. [t is not required that the rrained
  staff member be medical personnel; however. Lhc staff rnembl!r must have documented
  training and protect the privacy of those being screened.

  Verbal screening for symptoms of COV ID-19 amJ contact wilh COVlD-19 cases should
  include the following questions based on lmerim Guidance: Manal.!in!! COV ID-19 in
  Cnrrectiorul1/0 etention Faci Iities:

      •    Today or in the past 24 hours, have you had any of the following symptoms?
               o fever felt feverish, or had chills?
               o Cough?
               o Difficulty breathing?
     •     ln the past 14 days. ha,·e you hnd comacl with a person known to be infected with
           COV ID-19 where you wer~ not wearing l11e recommended proper personal protective
           eq uipment (PPE)?

 The fol101,ving is a protocol to snfely check an individual's temperature:
    • Perform hand hygiene.
    • Put on a face mask. eye protection (goggles or disposable face shield that fully covers
         the front and sides of the face), gowns/coveralls, and a si ngle pair or disposable
           gloves.
     •     Check the individual's temperature.
     •     If pcrfonning a temperature check cm multiple individuals, ensure that a clean pair of
           gloves is used for each indh·idual and that the thermometer has been thoroughly
           ckaned in between each check.
     •     Tf disposable or non-contact Lhermomct ers are used and the screener did not have
           physical contact with nn ind ividua l, gloves <lo not ncetl to be changed before the next
           check. If non-contact thermometers are used, they sh{)uld be cleaned routinely as
           recommended by CDC for infection control.
     •     Remove and discard PPE.
     •     Perform band hygiene.

 Staff who do not cJcar the screening process. or re ruse the enhanced health screening must be
 tlenieJ entry and advised lo follow CDC-rct·onm1C'ndcd step$ for persons who arc sick \vi lh
 COVID- 19 svmptoms.

 IrPPE supply is Jimitcd, consider other PPE strategies based on CDC Guidance I Strate2ies
 for Optimizing the SuppIv of PPE.



                                                                                                        051
                                                                                                       063
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.362 Page 53 of 57
  Memorandum on Coronavirus Disease 2019 (COVID-19) Action Plan, Revision I
  Page 5

  If staff register a temperature greater than or equal to l 00.4 degrees (Fahrenheit}, they should
  be denied entry to the facility and placed on leave per the empJoyer's administrative policies.

 DETAINEE SCREENING: IHSC developed guidance for IHSC-staffed facilities to assist
 in the risk assessment and management of detained individuals with potential exposure to
 COVID-19, and guidance was disseminated to non IHSC-staffed ICE detention facilities for
 potential adoption of this guidance at their respective sites. This guidance addresses intake
 medical screenings, monitoring, encounters, laboratory testing, and public health actions.
 The CDC remains the authoritative source for information on how to protect individuals and
 reduce exposure to COVJD-19. ICE continues to encourage facilities to follow CDC
 guidelines and those of their state and local health departments for non IHSC-staffed ICE
 detention facilities.

 ICE requests that Wardens and Facility Administrators ensure ICE detainees are provided
 guidance and education in a language that they fully comprehend regarding basic hygiene and
 measures to maintain health. Links for detainee/patient education resources, in a variety of
 languages, are maintained in the IHSC guidance and information on the CDC website.

 MODIFIED OPERATIONS: Wardens and Facility Administrators should implement
 modified operations to maximize social distancing in facilities, as much as practicable. For
 example, Wardens and Facility Administrators should consider staggered mealtimes and
 recreation times in order to limit congregate gatherings. All community service projects are
 suspended until further notice.

 CONSIDERATIONS FOR DETAINEE RELEASE: Upon notification of a detainee's
 pending release, a qualified health care provider will conduct a temperature screening:

    •   Temperature checks will be completed no more than 12 hours prior to facility
        departure and documented in the detainee medical record and transfer summary.
    •   Temperature checks must be completed and documented prior to providing ICE with
        transfer summary documents.

 When considering the release of detainees into the United States with confirmed or suspected
 COVID-19, the following must be addressed for detainees exposed to an individual with
 confirmed or suspected COVID-19 or detainees under monitoring for having epidemiologic risk
 of exposure to COVID-19:

    •   If the detainee will be released prior to completion of the recommended medical isolation,
        cohorting, or monitoring period, the state or local health department in the facility
        jurisdiction should be notified of the detainee' s release;
             o The health department should be provided with the detainee's name, intended
                address, email address, and all available telephone numbers.

    •   Facilitate safe transport, continued shelter, and medical care, as part of release planning;
           o Provide information regarding any potential community resources to promote
                continuity of care.
           o Attempt to facilitate transportation coordination through a family or friend.



                                                                                                        052
                                                                                                       064
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.363 Page 54 of 57
  MemorandLtm on Coronavirus Disease 1019 (C'OVID-19) Action Plan. Revision 1
  Page6

            o   Advise the detainee tu m·bid publit: transportation. commercial ride .sharing (e.g..
                Uber, Lyft). and ta)>;is.

    •   ProYit.lc- the detain~.: the C [)C's lrhw To Do if fozr Are Sick foct sheet.

  rr this guid:mce creates any contractLJal is~ues. ph~ase contact your rcsp1.:cti vc Contrncti ng
  Olfo:cr Representative.




                                                                                                        053
                                                                                                       065
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.364 Page 55 of 57


   
   
   


                                             et Review- Effective Immediately
   


   UPDATE:         
   rescinded.



    !-3 (--3 !-3 -).3 *(3 .,3     3   ,3  --!-.).3       !,.*,3 "&3
   +,.!*)-3

   *3             !&3#3 ",.*,-3)3 +/.23!'33 !,.*,-3

   /$.3           3 .!)3 *%.30!13

    %,*/) 3

   $"Z @>53I&N5FAZ &A+Z SMNF>MZ A1I*,>,ANZ Z 4&MZ N&;,AZ &Z AS>),IZ F-Z
   M550*&ANZ&A+ZHIF&*N5U,Z>,&MSJ,MZ5AZI,MHFAM,ZNFZN4,ZFIFA'ZU5?MZ5M,&M,Z Z
   % ZH&A+,>:*Z5AZFI+,IZNFZ>:N53&N,ZO4,ZMHI,&+ZF-Z% ZNFZ&<5,AMZ
   +,N&5A,+Z 9AZ 5NMZ *SMNF+XZ 5NMZ VFI;.GI*,Z &A+Z MN&;,4F<+,IMZ &NZ 5NMZ +,O,AN5FAZ
   /*5<5N5,M Z MZ >FI,Z ),*F>,MZ ;AFVAZ &)FSNZ N4,Z U5?MZ !Z V5<<Z *FAN5AS,Z NFZ
   SH+&N,Z 5NMZ HI&*N5*,MZ &A+Z 3S5+&A*,Z 5AZ N45MZ I,3&J+ Z ,A,I&<Z Z % Z
   3S5+&A*,Z5MZ&U&5<&)<,Z4,I,Z&A+ZV5=<Z),ZSH+&N,+Z&A+ZMSHH=,>,AN,+ZFAZ&AZFA3F9A3Z
   )&M5M Z

   AZ&I*4Z Z  ZXFSZV,I,Z+5I,*N,+ZNFZI,U5,VZN4,Z*&M,MZF-Z&<5,AMZ+,N&5A,+Z5AZ
   XFSIZ &I,&Z F-Z I,MHFAM5)5<5RXZ V4FZ V,I,Z FU,IZ N4,Z &3,Z F-Z  Z FIZ HI,3A&ANZ NFZ
   +,N,BA5E,Z V4,O4,IZ *FAO5AS,+Z +,N,AN5FAZ V&MZ &HHIFHI5&N, Z #4,Z ,AO,IMZ .GIZ
   5M,&M,Z FANKD<Z &A+Z I,U,AN5FAZ Z 4&MZ +,U,<FH,+Z &Z <5MOZF-Z*&N,3FI5,MZ F-Z
   5A+5U5+S&<MZ5+,AN5.8,+Z&MZHFN,AN5&=<XZ),:A3Z&NZ4534,IJ5M;Z.GIZM,I5FSMZ5=<A,MMZ2F>Z
   %  Z WH&A+5A3Z FAZ N4&OZ =5MNZ !Z 4&MZ 5+,AN5.8,+Z N4,Z .G<<FV:A3Z
   *&N,3FI5,MZF-Z*&M,MZO4&NZM4FS<+Z),ZI,U5,V,+ZNFZI,&MM,MMZ*SMNF+XZ

          Y I, &ANZ+,N&9A,,MZFIZN4FM,Z4&U5A3Z+,<5U,I,+Z5AZN4,Z<&MOZNVFZV,,;M
          Y ,N&5A,,MZFU,IZ ZX,&IMZF<+
          Y ,N&5A,,MZF-Z&AXZ&3,Z4&U5A3Z*4LFA5*Z 5=<A,MM,MZ V45*4ZVFS<+Z>&;,ZN4,>
            5>>SA,*F>HIF>5M,+Z5A*=S+5A3Z)SNZAFOZ<5>9O,+ZPF
                <FF+Z6MFI+,IM
                4LFA5*Z5+A,XZ5M,&M,
                F>HIF>5M,+Z 5>>TA,Z MXMN,>Z Z, 3Z FA3F5A3
                  NI,&O>,ANZ MS*4Z &MZ *4,>FN4,I(HXZ FIZ I&+5&N5FA
                  I,*,5U,+Z&AZFI3&AZFIZ)FA,Z>&CFVZQI&AMH=&AOZO&;:A3
                  4534Z +FM,MZ F-Z *F 75*FMN,IF5+MZ FJZ FN4,I
                  5>>SAFMSHHI,MM&ANZ>,+5*&N5FAM
                A+F*I5A,Z+5MFI+,IM




                                                                                               054
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.365 Page 56 of 57


                Metabolic disorders
                Heart disease
                Lung disease
                Neurological and neurologic and neurodevelopment
                conditions

   As part of your ongoing application of the CDC’s Interim Guidance on
   Management of Coronavirus Disease 2019 (COVID-19) in Correctional and
   Detention Facilities (available here), please identify all cases within your AOR
   that meet any of the criteria above and validate that list with assistance from
   IHSC or your Field Medical Coordinator to ensure the conditions listed are still
   present and do result in the detainee potentially having a higher risk for serious
   illness from COVID-19. After identifying a case as meeting any of the above
   criteria, you should review the case to determine whether continued detention
   remains appropriate in light of the COVID-19 pandemic.

   The presence of one of the factors listed above should be considered a
   significant discretionary factor weighing in favor of release. To be clear,
   however, it may not always be determinative. Field offices must remain
   cognizant of the requirements of mandatory detention. Section 236(c) of the
   Immigration and Nationality Act (INA) mandates the detention of certain
   categories of criminal and terrorist aliens during the pendency of removal
   proceedings. Such aliens may not be released in the exercise of discretion
   during the pendency of removal proceedings even if potentially higher-risk for
   serious illness from COVID-19. INA § 236(c); 8 C.F.R. § 236.1(c)(1)(i). Such
   aliens may only be released following a final order issued by an immigration
   judge, the Board of Immigration Appeals, or a federal court granting the alien
   relief, dismissing proceedings, or terminating proceedings. Similarly, pursuant
   to section 241(a)(2), certain criminal and terrorist aliens subject to a final order
   of removal may not be released during the 90-day removal period even if
   potentially higher-risk for serious illness from COVID-19. INA § 241(a)(2).
   For alien’s subject to discretionary detention under section 236(a), please
   remember that release is prohibited, even if the alien is potentially higher-risk
   for serious illness from COVID-19, if such release would pose a danger to
   property or persons. 8 C.F.R. § 236.1(c)(8).

   When reviewing cases of alien’s subject to discretionary detention under
   236(a), the following must be completed:
         Cases involving any arrests or convictions for any crimes that
         involve risk to the public regardless of the date of arrest or
         conviction must be reviewed and approved by a Deputy Field Office
         Director (DFOD) or higher before a determination is made to
         release.
                Examples of crimes that involve a risk to the public
                include any crime that: involves any form of
                violence, driving while intoxicated, threatening
                behaviors, terroristic threats, stalking, domestic
                violence, harm to a child, or any form of assault or
                battery.    This list is not intended to be



                                                                                          055
Case 3:20-cv-00658-LAB-MSB Document 24-1 Filed 04/12/20 PageID.366 Page 57 of 57


               comprehensive. If there is any doubt whether a
               crime involves risk to the public, consult with your
               Office of the Principal Legal Advisor (OPLA) field
               location and your respective Deputy Assistant
               Director for Domestic Operations before a custody
               redetermination is completed.
         You may consider the age of an arrest or conviction as a mitigating or an
         aggravating factor, but the age of an arrest or a conviction does not
         automatically outweigh public safety concerns.

   With regard to arriving aliens and certain other aliens eligible for consideration
   of parole from custody, under current circumstances and absent significant
   adverse factors, the fact that an alien is potentially higher-risk for serious
   illness from COVID-19, may form the basis for a determination that “continued
   detention is not in the public interest,” justify release under 8 C.F.R. § 212.5(b)
   (5).

   For other aliens for whom there is discretion to release, field offices remain
   responsible for articulating individualized custody determinations, taking into
   consideration the totality of the circumstances presented in the case. The fact
   that an alien is potentially higher-risk for serious illness from COVID-19
   should be considered a factor weighing in favor of release. You may also
   consider alternatives to detention consistent with ICE ATD policies, if ATD is
   determined to sufficiently mitigate the risk of flight.

   Any releases attributed to reviews of COVID-19 susceptibility shall be
   documented in the ENFORCE Alien Removal Module (EARM) under Special
   Class - COVID-19 Chronic Care Release. As previously communicated, these
   individuals should be placed on ATD if possible.

   Please contact your local OPLA field location should you have any questions or
   concerns regarding your authority to release in any individual case.

   For any questions on this guidance, please contact your respective Deputy
   Assistant Director for Domestic Operations.

   Limitation on the Applicability of this Guidance. This message is intended
   to provide internal guidance to the operational components of U.S. Immigration
   and Customs Enforcement. It does not, is not intended to, shall not be
   construed to, and may not be relied upon to create any rights, substantive or
   procedural, enforceable at law by any person in any matter, civil or criminal.




                                                                                         056
